 

 Exhibit 10.1

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

SPS COMMERCE, INC.,

 

SWK TECHNOLOGIES, INC.

 

AND

 

SILVERSUN TECHNOLOGIES, INC.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE 1 PURCHASE OF ACQUIRED ASSETS AND RELATED TERMS

1

1.1

Certain Definitions Relating to Transactions

1

1.2

Sale and Purchase of Acquired Assets

2

1.3

Excluded Assets

2

1.4

Assumed Liabilities

2

1.5

Excluded Liabilities

3

1.6

Unassignable Contracts

3

     

ARTICLE 2 PURCHASE PRICE AND ADJUSTMENT

3

2.1

Purchase Price

3

2.2

Payment of Initial Closing Purchase Price at Closing and Related Payments

3

2.3

Purchase Price Adjustment

4

     

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLER

6

3.1

Organization and Good Standing

6

3.2

Capitalization

6

3.3

Authority and Authorization; Conflicts; Consents

6

3.4

Financial Statements and Undisclosed Liabilities.

7

3.5

Taxes

7

3.6

Litigation and Orders

8

3.7

Compliance with Law

8

3.8

Contracts

8

3.9

Certain Assets

10

3.10

Certain Accounts

10

3.11

Real Property

10

3.12

Environmental Matters

10

3.13

Intellectual Property

11

3.14

Insurance

12

3.15

Absence of Certain Events

12

3.16

Employee Benefits

14

3.17

Employees and Labor Relations

14

3.18

Certain Business Relationships

15

3.19

Brokers

15

3.20

Accounts Receivable

16

3.21

Powers of Attorney

16

3.22

Service Warranties

16

3.23

Suppliers and Customers

16

3.24

Absence of Certain Business Practices

16

3.25

Indebtedness

17

3.26

Computer Systems

17

3.27

Data and Privacy

17

3.28

Full Disclosure

18

     

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER

18

4.1

Organization and Good Standing

18

4.2

Authority and Authorization; Conflicts; Consents

18

4.3

Brokers

19

     

ARTICLE 5 CERTAIN COVENANTS

19

5.1

Certain Actions to Close Transactions

19

5.2

Further Assurances

19

5.3

Confidentiality and Publicity

19

 

i

--------------------------------------------------------------------------------

 

 

5.4

Employee Matters

20

5.5

Satisfaction of Unassumed Liabilities

21

5.6

Certain Tax and Unclaimed Property Matters

21

5.7

Covenant Not to Compete and Related Covenants

22

5.8

Items to Proper Party

22

5.9

Insurance and Insurance Proceeds

23

5.10

Maintenance of Existence

23

5.11

Collection of Acquired Receivables

23

5.12

Bulk Sales Laws

23

5.13

SEC and National Securities Exchange Requirements

23

5.14

Computer Leases

23

     

ARTICLE 6 CLOSING AND CLOSING DELIVERIES

24

6.1

Closing

24

6.2

Closing Deliveries by the Seller and Company

24

6.3

Closing Deliveries by Buyer

25

     

ARTICLE 7 INDEMNIFICATION AND RESOLUTION OF CERTAIN DISPUTES

25

7.1

Indemnification by the Seller and Company

25

7.2

Indemnification by Buyer

26

7.3

Certain Limitations and Other Matters Regarding Claims

26

7.4

Certain Survival Periods

27

7.5

Notice of Claims and Procedures

27

7.6

Escrow

29

7.7

Right of Set Off

29

     

ARTICLE 8 CERTAIN GENERAL TERMS AND OTHER AGREEMENTS

29

8.1

Notices

29

8.2

Expenses

30

8.3

Interpretation; Construction

30

8.4

Parties in Interest; No Third Party Beneficiaries

31

8.5

Governing Law

31

8.6

Jurisdiction, Venue and Waiver of Jury Trial

31

8.7

Entire Agreement; Amendment; Waiver

31

8.8

Assignment; Binding Effect

32

8.9

Severability; Blue Pencil

32

8.10

Counterparts

32

8.11

Disclosure Schedules

32

     

ARTICLE 9 CERTAIN DEFINITIONS

32

 

ii

--------------------------------------------------------------------------------

 

 

Exhibits

 

Exhibit 1.1(a)(4)

Assumed Contracts

Exhibit 2.3(h)

Example Net Working Capital

Exhibit 3.8(b)(1)

Form Customer Agreements

Exhibit 3.8(b)(2)

Form Software License Agreement

Exhibit 6.2(a)

Bill of Sale, Assignment and Assumption Agreement

Exhibit 7.6

Escrow Agreement

 

 

 

iii

--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of August
26, 2019, by and among (i) SPS Commerce, Inc., a Delaware corporation (“Buyer”),
(ii) SWK Technologies, Inc., a Delaware corporation (the “Seller”), and
(iii) SilverSun Technologies, Inc., a Delaware corporation (“Company”). Article
9 contains definitions of certain capitalized terms.

 

Recitals

 

A.     Company owns all of the issued and outstanding capital stock of the
Seller.

 

B.     The Seller, among other things, is engaged in the business of developing,
selling, marketing, providing, distributing, supporting and implementing the
MAPADOC intellectual property and related services (the “Business”).

 

C.     Each Party desires that the Seller sell, convey, transfer and assign, and
Buyer purchase, certain assets of the Seller related to the Business, and that
Buyer assume certain liabilities of the Seller related to the Business, upon and
subject to the terms herein.

 

Agreement

 

In consideration of the foregoing and the representations, warranties, covenants
and agreements in this Agreement and other good and valuable consideration, the
receipt of which is hereby acknowledged, each Party hereby agrees as follows:

 

ARTICLE 1
PURCHASE OF ACQUIRED ASSETS AND RELATED TERMS

 

1.1     Certain Definitions Relating to Transactions. For purposes of this
Agreement, the following definitions apply:

 

(a)     Acquired Assets Defined. “Acquired Assets” means the assets, properties,
rights, claims, business operations, franchises and privileges used or held for
use with respect to the Business of every kind and nature whatsoever (tangible,
intangible or mixed) and wherever located, as set forth below. “Acquired Assets”
does not mean any Excluded Asset. The Acquired Assets are comprised solely of
the following:

 

(1)     all goodwill related to the Business;

 

(2)     all merchandise, supplies (including office supplies and advertising and
promotional materials), raw materials, work-in-process and other inventory
related to the Business;

 

(3)     all accounts receivable (including any notes receivable or retainage)
related to the Business (collectively, “Accounts Receivable”);

 

(4)     subject to Section 5.4, all Contracts related to the Business
(regardless of whether the Seller is a party thereto), including each Contract
listed in Exhibit 1.1(a)(4) (each Contract listed in Exhibit 1.1(a)(4), and only
such a listed Contract, is an “Assumed Contract”);

 

(5)     all furniture, fixtures and equipment related to the Business, including
computer hardware and software and information technology systems (and, for the
avoidance of doubt, other than the Seller’s servers not specifically utilized in
the operation of the Business, phone system, CRM system or any other Excluded
Asset);

 

 

--------------------------------------------------------------------------------

 

 

(6)     all Intellectual Property related to the Business, including the name
“MAPADOC” and domain names and customer data related to the Business;

 

(7)     all rights of the Seller under any indemnity, representation, warranty
or guarantee by any third party related to the Business (including any
manufacturer, supplier or other transferor of any Acquired Asset or any product
or service that the Seller received and including all related rights under any
insurance policy or coverage of or regarding any such third party);

 

(8)     all customer, supplier and service provider lists, price lists, sales
history, support history and similar information related to the Business, all
other contact information, mailing lists and similar files related to the
Business and all other books, reports, databases, information and other Records
related to the Business;

 

(9)     all telephone numbers (including cellular telephone numbers), fax
numbers, e-mail addresses, postal addresses and postal boxes related to the
Business;

 

(10)     all checks, drafts and similar instruments of payment from third
parties or that Buyer subsequently obtains in its operation of the Business or
any of the Accounts Receivable;

 

(11)     all prepaid utilities, prepaid rents, prepaid costs and expenses,
advance payments and other prepayments, security deposits and other deposits,
prepaid property Taxes and other similar assets and amounts related to the
Business paid by or on behalf of the Seller; and

 

(12)     except as otherwise expressly stated herein, all rights with respect to
causes of action, rights of recovery, rights of set-off, warranty claims,
refunds, credits and other rights in respect of undertakings of third parties,
Encumbrances and other claims related to the Business.

 

(b)     Excluded Assets Defined. “Excluded Assets” means each asset of the
Seller that is not an Acquired Asset.

 

(c)     Assumed Liability Defined. “Assumed Liability” means each liability or
obligation of the Seller that is scheduled to be performed after Closing under
the terms of an Assumed Contract, other than any such liability or obligation
that arises out of, relates to or results from, directly or indirectly, any
breach, tort, infringement or violation of Applicable Law at or before Closing.

 

(d)     Excluded Liability Defined. “Excluded Liability” means each Liability of
the Seller that is not an Assumed Liability.

 

1.2     Sale and Purchase of Acquired Assets. Under and subject to the terms of
this Agreement, the Seller hereby sells, conveys, transfers and assigns to
Buyer, and Buyer hereby purchases from the Seller, all of the Seller’s right,
title and interest in and to each Acquired Asset.

 

1.3     Excluded Assets. No Excluded Asset will be sold, conveyed, transferred
or assigned to Buyer.

 

1.4     Assumed Liabilities. Under and subject to the terms of this Agreement
(including Section 1.5), Buyer hereby assumes and agrees to pay, perform and
satisfy when due all of the Assumed Liabilities.

 

2

--------------------------------------------------------------------------------

 

 

1.5     Excluded Liabilities. Except for the Assumed Liabilities, Buyer will not
assume or be liable or obligated for, and the Seller will remain liable and
obligated for and will pay, perform and satisfy when due, each other Liability
of the Seller. The sale, conveyance, transfer, assignment and purchase of the
Acquired Assets does not include the assumption of any Liability related to any
Acquired Asset, except to the extent Buyer expressly assumes such Liability
under Section 1.4 (if at all). Without limiting the generality of the foregoing
and notwithstanding any other term herein, the Assumed Liabilities will not
include any Liability that would not have existed had each representation and
warranty in this Agreement of the Seller and Company been true, correct and
complete when given.

 

1.6     Unassignable Contracts. Notwithstanding anything herein to the contrary,
if (a) any Assumed Contract is not capable of being sold, conveyed, transferred
or assigned in the absence of the approval, consent or waiver of any other
Person (without breaching, violating, defaulting under, conflicting with, giving
rise to or creating any right to accelerate, increase, terminate, modify or
cancel any material right or obligation or creating any Encumbrance, other than
a Permitted Encumbrance, under, such Assumed Contract) and (b) all necessary
approvals, consents or waivers of any such other Person (including any party to
such Assumed Contract) have not been obtained at or before Closing, then (1)
Buyer hereby assumes and agrees to pay, perform and satisfy when due the
Liabilities of the Seller under such Assumed Contract (but not such
Assumed Contract itself) to the extent that such Liabilities would otherwise be
an Assumed Liability, (2) the rights and benefits of the Seller under such
Assumed Contract or resulting therefrom (but not such Assumed Contract itself),
to the extent that such rights and benefits would otherwise be an Acquired
Asset, are hereby sold, conveyed, transferred and assigned to Buyer and
(3) after Closing, the Seller will, at the Seller’s expense, use its
commercially reasonable efforts to assist Buyer in attempting to obtain such
necessary approvals, consents or waivers and will promptly execute all documents
reasonably requested or necessary to complete such sale, conveyance, transfer
and assignment of such Assumed Contract to Buyer if such approvals, consents or
waivers are obtained. If, with respect to any such Assumed Contract, such
necessary approvals, consents or waivers are not obtained and such sale,
conveyance, transfer and assignment of such Assumed Contract to Buyer is not
completed, then the Seller and Buyer will negotiate in good faith to determine
and enter into replacement arrangements such that the Parties are situated as
close as is reasonably possible to circumstances (financially and all other) as
they otherwise would be had such sale, conveyance, transfer and assignment been
completed.

 

ARTICLE 2
PURCHASE PRICE AND ADJUSTMENT

 

2.1     Purchase Price. Upon and subject to the terms herein, Buyer will pay to
the Seller the amount of $11,500,000.00 (the “Initial Closing Purchase Price”),
as such amount is adjusted pursuant to the terms herein. The Initial Closing
Purchase Price, as adjusted pursuant to any term herein, is the final purchase
price for the Acquired Assets and is referred to herein as the “Purchase Price.”

 

2.2     Payment of Initial Closing Purchase Price at Closing and Related
Payments. Upon and subject to the terms herein, at Closing and on the Closing
Date, Buyer will pay the Initial Closing Purchase Price as follows:

 

(a)     Buyer will deposit into escrow with the Escrow Agent the amount of
$1,150,000.00 (the “Escrow Amount”), to be held by the Escrow Agent pursuant to
the terms hereof and the Escrow Agreement;

 

(b)     Buyer will pay in full, on the Seller’s behalf, each of the obligations
necessary to cause the release of each Encumbrance to be released at Closing, as
contemplated in Section 6.2(e), each pursuant to the Payoff Letter from the
holder of such Encumbrance; and

 

3

--------------------------------------------------------------------------------

 

 

(c)     Buyer will pay to the Seller the remaining balance of the Initial
Closing Purchase Price (after taking the actions in the preceding clauses of
this Section 2.2), by wire transfer of immediately available funds to an account
that the Seller designates in writing at least two Business Days before the
Closing Date.

 

2.3     Purchase Price Adjustment.

 

(a)     Buyer’s Preparation of the Statement. Within 90 days after the
Closing Date, Buyer will prepare and deliver to the Seller a statement (the
“Statement”) setting forth, in reasonable detail, Buyer’s determination of Net
Working Capital. The Seller will assist Buyer and its representatives in all
reasonable respects in preparing the Statement and will give Buyer and its
representatives reasonable access at all reasonable times to the personnel,
properties, books and records of the Seller and its Affiliates for such purpose
and the other matters in this Section 2.3. Such 90-day period will be extended,
to the extent of any unreasonable delay by the Seller in providing such
assistance or access. The final determination of Net Working Capital pursuant to
this Section 2.3 is “Final Net Working Capital.”

 

(b)     The Seller’s Response to the Statement. The Net Working Capital in the
Statement will become final and binding upon the Parties (and become
Final Net Working Capital) 30 days after Buyer gives the Statement to the
Seller, unless the Seller gives written notice, in reasonable detail, of its
disagreement (a “Notice of Disagreement”) to Buyer before the end of such 30-day
period. The Seller may give a Notice of Disagreement only if (1) assuming all of
the Seller’s assertions therein were sustained, the Purchase Price would be
higher than if the Seller had not given such Notice of Disagreement to Buyer and
(2) such Notice of Disagreement states the Seller’s determination of Net Working
Capital. The only disagreements that may be stated in a Notice of Disagreement
are those that relate to any claimed inconsistencies between the principles used
in preparing the Statement and the principles used in the calculation of Target
Net Working Capital as shown in Exhibit 2.3(h) or errors in mathematical
computation. Notwithstanding anything to the contrary in this Section 2.3, no
disagreement in a Notice of Disagreement may relate to the principles used in
preparing the Statement or the calculation of Target Net Working Capital as long
as such principles are also consistently applied to determine Net Working
Capital. If the Seller gives a valid Notice of Disagreement before the end of
such 30-day period stated above, then Final Net Working Capital (as finally
determined in accordance with clause (A) or (B) below) will become final and
binding on the Parties upon the earlier of (A) the date the Parties resolve in
writing any differences they have with respect to all items specified in such
Notice of Disagreement or (B) the date any disputed items are finally resolved
in writing by the Arbitrator pursuant to Section 2.3(c).

 

(c)     Resolving Matters in Notice of Disagreement. During the 30-day period
after a valid Notice of Disagreement is given, the Seller and Buyer will attempt
in good faith to resolve in writing any differences that they have regarding any
item in such Notice of Disagreement. If, at the end of such 30-day period, the
Seller and Buyer have not reached agreement on all such items, then either Party
may require that the items that remain in dispute be promptly submitted to a
national or regional public accounting firm (the “Arbitrator”) for review and
resolution. The Arbitrator will be a national or regional public accounting firm
agreed upon by the Parties in writing; provided that the Arbitrator will not be
an accounting firm used by either the Seller or Buyer (or any of either’s
Affiliates) within the preceding three years for audit or valuation purposes. If
the Parties cannot agree upon an Arbitrator within 15 Business Days after first
attempting to do so, then the Arbitrator will be selected by lot from a list of
four potential Arbitrators remaining after the Seller nominates three, Buyer
nominates three, and the Seller and Buyer each eliminate one potential
Arbitrator from the other’s nominations; provided that each public accounting
firm nominated by a Party must be a national or regional public accounting firm
that has not been engaged by such Party (or any of such Party’s Affiliates)
within the preceding three years for audit or valuation purposes. The Arbitrator
will determine procedures for such arbitration,

 

4

--------------------------------------------------------------------------------

 

 

subject to the terms hereof. The Arbitrator will only consider the items that
remain in dispute. The Arbitrator will render a decision resolving such items in
dispute within 30 days after completion of submissions to the Arbitrator. The
Arbitrator will determine Final Net Working Capital solely based on submissions
made by the Seller and Buyer consistent with the terms hereof (and not by
independent review). The Arbitrator will not assign a value to any item that is
greater than the greater value for such item claimed by either the Seller or
Buyer nor less than the lesser value for such item claimed by either of such
Parties.

 

(d)     Allocation of Fees and Expenses. The Seller and Buyer will each pay its
own fees and expenses regarding such arbitration and half of the fees and
expenses of the Arbitrator.

 

(e)     Adjustment to Purchase Price Based on Final Net Working Capital. The
Purchase Price will be, and automatically will be adjusted to be, the Initial
Closing Purchase Price, (1) increased by the entire amount, if any, by which
Final Net Working Capital exceeds Target Net Working Capital, if Final Net
Working Capital exceeds Target Net Working Capital by $5,000.00 or more or
(2) decreased by the entire amount, if any, by which Final Net Working Capital
is less than Target Net Working Capital, if Final Net Working Capital is less
than Target Net Working Capital by $5,000.00 or more. However, if no such
adjustment is required pursuant to this Section 2.3(e), then the Purchase Price
will equal the Initial Closing Purchase Price.

 

(f)     Reconciliation Payment. Within five Business Days after
Final Net Working Capital becomes final and binding on the Parties, the
following will occur (with the payments in this Section 2.3(f) below being made
by wire transfer of immediately available funds):

 

(1)     if the Initial Closing Purchase Price (as paid at Closing) is less than
the Purchase Price (as adjusted, if at all, under Section 2.3(e)), then Buyer
will pay to the Seller the amount of such difference, without interest; or

 

(2)     if the Initial Closing Purchase Price (as paid at Closing) is more than
the Purchase Price (as adjusted, if at all, under Section 2.3(e)), then the
Seller will pay to Buyer the amount of such excess, without interest.

 

However, if the Initial Closing Purchase Price (as paid at Closing) equals the
Purchase Price (as adjusted, if at all, under Section 2.3(e)), then no payment
will be made under this Section 2.3(f).

 

(g)     Target Net Working Capital Defined. “Target Net Working Capital” means
the amount of $(82,000).

 

(h)     Net Working Capital Defined. “Net Working Capital” means an amount equal
to (x) accounts receivable (less any normal reserve for bad debt and any
unapplied customer payments), any prepaids and any work in process (or “WIP”),
minus (y) accounts payable, deferred revenue and customer deposits (upfront
prepayments), in each case determined as of the Effective Time and in accordance
with GAAP and the principles used in the calculation of Target Net Working
Capital. Exhibit 2.3(h) shall serve as an example and in no event will any
amounts set forth on it be binding in connection with the determination of Final
Net Working Capital.

 

(i)     Prorated Item Reconciliation. In addition to the foregoing matters in
this Article 2, the Seller and Buyer will prorate, as of the Effective Time,
based on the number of days elapsed in the applicable period, all Prorated Items
(“Prorated Item” means: (A) prepaid cost or expense based on a period of time;
or (B) charge or payment based on a period of time of performance or possession
under any lease, service Contract, maintenance Contract, marketing or
advertising Contract or similar Contract). Within five Business Days after Final
Net Working Capital becomes final and binding upon the Parties,

 

5

--------------------------------------------------------------------------------

 

 

Buyer will pay to the Seller or the Seller will pay to Buyer (as applicable) the
amount necessary to allocate the Prorated Items between the Seller and Buyer
under this Section 2.3(i) such that each has paid its pro rata share thereof.
Such payment will be made, without interest, by wire transfer of immediately
available funds.

 

(j)     Allocation of Purchase Price. Each Party will allocate the Purchase
Price in accordance with Applicable Law (including that each Party will cause
each of its applicable Affiliates to do so).

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLER

 

The Seller and Company, jointly and severally, hereby represent and warrant to
Buyer as follows:

 

3.1     Organization and Good Standing. The Seller is a duly organized and
validly existing corporation in good standing under the laws of the State of
Delaware. The Seller is duly qualified and in good standing to do business as a
foreign corporation in each jurisdiction in which the ownership or leasing of
its properties or assets or the conduct of its business requires such
qualification, with each such jurisdiction being listed in Schedule 3.1 except
where the failure to be so qualified or in good standing will not materially and
adversely affect Buyer’s ability to consummate the transactions contemplated
herein. The Seller has full corporate power and authority to own and lease its
properties and assets and conduct its business as now conducted and as proposed
to be conducted. The Seller has delivered to Buyer a true, correct and complete
copy of the Seller’s Organizational Documents. Schedule 3.1 lists the officers
and directors of (or any person holding a similar position with) the Seller. The
Seller is not in default under or in violation of any provision of its
Organizational Documents.

 

3.2     Capitalization. Schedule 3.2 lists (a) all equity holders of the Seller
and all equity interests of the Seller held by each of them, and (b) the equity
interests held by the Seller, directly or indirectly, in any other Person.

 

3.3     Authority and Authorization; Conflicts; Consents.

 

(a)     Authority and Authorization. The execution, delivery and performance of
this Agreement and each Ancillary Document of Company, the Seller or any of
their Affiliates have been duly authorized and approved by all necessary
corporate or limited liability company (if and as applicable) action with
respect to Company, the Seller and each such Affiliate, and each such
authorization and approval remains in full force and effect. Assuming due
authorization, execution and delivery by Buyer and its applicable Affiliates of
this Agreement and each Ancillary Document of Buyer or any of its Affiliates,
this Agreement is, and each Ancillary Document of Company, the Seller or any of
their Affiliates at Closing will be, the legal, valid and binding obligation of
Company, the Seller and each such applicable Affiliate, enforceable against
Company, the Seller and each such applicable Affiliate in accordance with its
terms, except to the extent enforceability may be limited by any Enforcement
Limitation. Company, the Seller and each such applicable Affiliate has all
requisite corporate or limited liability company (if and as applicable) power
and authority to enter into this Agreement and each Ancillary Document to be
executed and delivered by Company, the Seller or each such applicable Affiliate
and to consummate the transactions contemplated herein and therein to be
consummated by Company, the Seller and each such applicable Affiliate.

 

(b)     Conflicts. Except as listed in Schedule 3.3(b), neither the execution
nor delivery by Company or the Seller of this Agreement or by Company, the
Seller or any Affiliate of Company or the Seller of any Ancillary Document nor
consummation by Company, the Seller or any Affiliate of Company or the Seller of
the transactions contemplated herein or therein does or will (with or without
the

 

6

--------------------------------------------------------------------------------

 

 

passage of time or giving of notice): (1) constitute a breach of, violate,
conflict with or give rise to or create any right or obligation under any
Organizational Document of Company, the Seller or any of their Affiliates;
(2) violate any Applicable Law or Order; (3) constitute a breach or violation of
or a default under, conflict with or give rise to or create any right of any
Person other than the Seller to accelerate, increase, terminate, modify or
cancel any right or obligation in a manner adverse to any Acquired Asset,
Assumed Liability or the Business or result in the creation of any Encumbrance
under, any Contract to which Company or the Seller is a party or by which any
asset of Company or the Seller is bound; or (4) give rise to any limitation,
restriction or adverse effect on Buyer’s ability to conduct its business
(including the Business) after Closing (including the revocation or other
termination of any Permit).

 

(c)     Consents. Except as listed in Schedule 3.3(c), no consent or approval
by, notification to or filing with any Person is required in connection with
Company’s, the Seller’s or any of their Affiliates’ execution, delivery or
performance of this Agreement or any Ancillary Document of Company, the Seller
or any Affiliate of either of them or Company’s, the Seller’s or any such
Affiliate’s consummation of the transactions contemplated herein or therein.
“Consent” means each consent, approval, notice or filing listed in
Schedule 3.3(c).

 

3.4     Financial Statements and Undisclosed Liabilities.

 

(a)     Financial Statements Defined. Schedule 3.4(a) contains a true, correct
and complete copy of the following:

 

(1)     the unaudited, internally prepared annual profit and loss statements of
the Business for the fiscal year ended on December 31, 2018 (the “Annual
Financial Statements”); and;

 

(2)     the unaudited, internally prepared profit and loss statements of the
Business for the six-month period ended on June 30, 2019 (the
“Interim Financial Statements” and, together with the Annual Financial
Statements, the “Financial Statements”).

 

(b)     Financial Statements and Records. The Financial Statements were prepared
in accordance with GAAP, consistently applied throughout the periods covered
thereby, are consistent with the Records of the Company, are true, correct and
complete, and fairly and accurately present, in all material respects, the
assets, liabilities and financial condition of the Business at their respective
dates and the results of operations of the Business for the respective periods
covered thereby, except that the Interim Financial Statements are subject to
normal year-end adjustments (which adjustments would not be material,
individually or in the aggregate, and would be of a normal and recurring type).
The financial Records of the Business, all of which the Seller has made
available to Buyer, are true, correct and complete and represent actual, bona
fide transactions and have been maintained in accordance with sound business
practices, including the maintenance of an adequate system of internal controls.

 

(c)     Undisclosed Liabilities. The Business has no Liability (and there is no
reasonable basis for any present or future Proceeding against the Business
giving rise to any Liability), except for any Liability (1) listed in
Schedule 3.4(c), (2) that has arisen in its Ordinary Course of Business since
June 30, 2019 (which does not arise out of, relate to or result from and which
is not in the nature of and was not caused by any breach of Contract, breach of
warranty, tort, infringement or other violation of Applicable Law) or (4) under
this Agreement or any Ancillary Document or otherwise in connection with the
transactions contemplated herein or therein.

 

3.5     Taxes. The Seller has filed or caused to be filed on a timely basis all
Tax Returns that are due or that were required to be filed, in each case
pursuant to Applicable Law. All Tax Returns filed by the Seller are true,
correct and complete in all material respects. The Seller has paid all Taxes
that have become due or has made full provision for the payment of all

 

7

--------------------------------------------------------------------------------

 

 

Taxes of the Seller with respect to all Tax periods that include any period of
time on or before the Closing Date, including all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party. There is no
Encumbrance on any of the Acquired Assets that arose in connection with any
failure (or alleged failure) to pay any Tax. The Seller has not received notice
of any audit or proposed deficiencies from the IRS or any other taxing
authority. No claim has ever been made by any Governmental Authority in a
jurisdiction where the Seller does not file Tax Returns that the Seller is or
may be subject to Tax by such jurisdiction. Neither the IRS nor any other taxing
authority is now asserting or, to Company’s and the Seller’s Knowledge,
threatening to assert against the Seller any deficiency or claim for additional
Taxes or interest thereon or penalties in connection therewith in respect of the
income or sales of the Seller. The Seller has never been a party to any Tax
allocation or sharing arrangement. The Seller has never been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the
Code.

 

3.6     Litigation and Orders. Except as listed in Schedule 3.6, (a) there is no
claim (whether or not commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Authority or arbitrator) or other
Proceeding pending or, to Company’s and the Seller’s Knowledge, Threatened
against the Seller or to which the Seller is a party or that is reasonably
expected to adversely affect any Acquired Asset, Assumed Liability or the
Business and (b) the Seller is not subject to any Order. No Proceeding or Order
has had or is reasonably likely to have a Material Adverse Effect on the
Business or will materially and adversely affect Company’s or the Seller’s
ability to consummate the transactions contemplated herein. The Seller is not in
default or other violation with respect to any Order. Except as listed in
Schedule 3.6, to Company’s and the Seller’s Knowledge, there is no reasonable
reason to believe that any Proceeding or Order may be brought or Threatened
against the Seller or that there is any reasonable basis therefor.

 

3.7     Compliance with Law. At all times since January 1, 2014, the Seller has
been operated in compliance in all material respects with all Applicable Laws
(including those relating to (1) maintaining Permits required of the Seller to
conduct its business, (2) pollution or protection of the environment and
(3) occupational health, welfare and safety), except as listed in Schedule 3.7.
No notice has been received by Company or the Seller since January 1, 2014 from
any Governmental Authority alleging that the Seller is not or was not in
compliance in any material respect with any Applicable Law. The Seller possesses
and is in compliance in all material respects with each Permit necessary for the
Seller to own, operate and use its assets and conduct its business. The Seller
has delivered to Buyer a true, correct and complete copy of each such Permit,
and each such Permit is listed in Schedule 3.7.

 

3.8     Contracts.

 

(a)     Exhibit 1.1(a)(4) is a true, correct and complete list of the following
Contracts related to the Business (each Contract so listed or required to be so
listed being a “Major Contract”) and, to the extent that a Major Contract is
oral, one of such Exhibits contains an accurate description thereof, and each
Major Contract is listed under a heading in such Exhibit that corresponds with
the applicable clause among the following to which such Major Contract relates:

 

(1)     each Contract with any employee regarding any employment, severance,
deferred compensation, retention incentive or change-of-control;

 

(2)     each covenant not to compete that restricts in any respect the operation
of the business of the Seller or that provides any benefit to the Seller;

 

(3)     each operating lease (as lessor or lessee) of tangible personal
property;

 

8

--------------------------------------------------------------------------------

 

 

(4)     each Contract to pay or receive any royalty or license fee or to license
(either as licensor or licensee) any Intellectual Property (other than any
non-exclusive license for the use of any commercially available off-the-shelf
software which was entered into in the Ordinary Course of Business of the
Business);

 

(5)     each Contract regarding any management, personal service or consulting
or other similar type of Contract (other than those that are or on the Closing
Date will be terminable at will or upon not more than 30 days’ notice by the
Seller without any Liability to the Business, except Liability with respect to
services rendered before the termination thereof);

 

(6)     each Contract for the purchase by the Business of any supply or product
(except those entered into in its Ordinary Course of Business on an
order-by-order basis where the amount thereof is less than $2,000.00 per
Contract);

 

(7)     each mortgage agreement, deed of trust, security agreement, purchase
money agreement, conditional sales contract, capital lease or other similar
Contract created or assumed by, or permitted to be created by written document
made or accepted by, the Seller or any sale-leaseback arrangement pertaining to
any real property or to equipment;

 

(8)     each Contract under which the Seller is obligated to repay or has
guaranteed any outstanding indebtedness for borrowed money or remains obligated
to lend to or make any investment in (in the form of a loan, capital
contribution or otherwise) any other Person;

 

(9)     each Contract under which the Seller has advanced or loaned any other
Person related to the Business amounts for such Person exceeding $2,000.00;

 

(10)     each outstanding power of attorney with respect to the Business;

 

(11)     each lease or sublease (whether as lessor or lessee) for the use or
occupancy of real property;

 

(12)     each Contract requiring the Seller to reimburse any maker of a letter
of credit or banker’s acceptance;

 

(13)     each partnership, joint venture or similar Contract related to the
Business;

 

(14)     each Contract with any Affiliate of (A) the Seller or (B) any officer,
director, governor or manager of (or any person holding a similar position with)
the Seller;

 

(15)     each Contract with any referral source for, or distributor, broker or
reseller of, any product or service offered by the Seller in connection with the
Business;

 

(16)     each Contract for any advertising or promotional service or website
design or hosting;

 

(17)     each Contract containing any form of most-favored provision in favor of
any supplier or customer of the Business;

 

(18)     each Contract for the sale of any product or service offered by the
Business; and

 

9

--------------------------------------------------------------------------------

 

 

(19)     each other Contract not entered into in the Ordinary Course of Business
of the Business.

 

(b)     The Seller has delivered to Buyer a true, correct and complete copy of
each Major Contract (or, to the extent that a Major Contract is oral, an
accurate description of the terms thereof is included in Exhibit 1.1(a)(4)).
Except as listed in Schedule 3.8(b), each current customer of the Seller related
to the Business has executed an agreement in substantially the form of one of
the form customer agreements attached hereto as Exhibit 3.8(b)(1). Each current
customer of the Seller related to the Business has executed an agreement in the
form attached hereto as Exhibit 3.8(b)(2). With respect to each
Assumed Contract, (1) such Assumed Contract is legal, valid and binding, in full
force and effect and enforceable (except to the extent enforceability may be
limited by any Enforcement Limitation) in accordance with its terms against the
Seller and, to Company’s and the Seller’s Knowledge, against each other party
thereto, and such Assumed Contract will continue to be so legal, valid, binding,
in full force and effect and enforceable (except to the extent enforceability
may be limited by any Enforcement Limitation) on identical terms upon the
consummation of the transactions contemplated herein, (2) the Seller is not and,
to Company’s and the Seller’s Knowledge, no other party thereto is in material
breach of or default under such Assumed Contract and no party thereto has given
to any other party thereto notice alleging that such a breach or default
occurred, (3) no event has occurred that (with or without the passage of time or
giving of notice) would constitute a material breach or default of, or permit
termination, modification, acceleration or cancellation of, such
Assumed Contract or of any material right or Liability thereunder, (4) the
Seller has not waived any material right under such Assumed Contract, (5) no
party to such Assumed Contract has terminated, modified, accelerated or canceled
such Assumed Contract or any material right or Liability thereunder or
communicated such party’s desire or intent to do so, (6) the Seller has not
received any prepayment under such Assumed Contract for any service that has not
been fully performed or good that has not been supplied and (7) if the parties
to such Assumed Contract are performing under terms that have expired by the
express terms of such Assumed Contract, then Schedule 3.8(a) identifies such
expiration and describes the material terms under which such parties continue to
perform.

 

3.9     Certain Assets. The Seller has good and marketable title to, or a valid
leasehold interest in or a valid license for, each asset that is personal
property used by the Business, located on any of its premises, or as is
otherwise necessary for the conduct of the Business as conducted and as
presently proposed to be conducted, free and clear of any Encumbrance other than
any Permitted Encumbrance, except for any asset disposed of in its Ordinary
Course of Business since June 30, 2019 or as listed in Schedule 3.9(a). Each
such asset is listed in Schedule 3.9(b). Each such asset that is personal
property is free from defects (patent and latent), has been maintained in
accordance with normal applicable industry practice, is in good operating
condition and repair (except normal wear and tear) and is suitable and
sufficient for the purposes for which it is used and presently is proposed to be
used.

 

3.10     Certain Accounts. Reserved.

 

3.11     Real Property. The Seller does not use exclusively for the conduct of
the Business any land, buildings, structures or improvements. Except as
disclosed on Schedule 3.11, no employee of the Business utilizes any office
space.

 

3.12     Environmental Matters. The Seller has delivered to Buyer a true,
correct and complete copy of all reports, Permits, authorizations, disclosures
and other documents of which Company or the Seller has Knowledge relating to the
business of the Seller with respect to any Environmental Law. The Seller has
obtained each Permit that it is or was required to obtain under any
Environmental Law, and all of such Permits that are currently held by the Seller
are listed in Schedule 3.12. The Seller is and always has been in compliance in
all material respects with all Environmental Laws and the terms and conditions
of all material Permits issued with respect to the Seller pursuant to any
Environmental Law. No incident,

 

10

--------------------------------------------------------------------------------

 

 

condition, change, effect or circumstance with respect to the Seller has
occurred or exists that could reasonably be expected to prevent or interfere
with such material compliance by the Seller in the future, including any failure
to make a timely application or submission for renewal of any such Permit.

 

3.13     Intellectual Property.

 

(a)     Schedule 3.13(a) lists all Intellectual Property related to the Business
that is registered with any Governmental Authority (or with any Person that
maintains domain name registrations) and all applications for any such
registration.

 

(b)     The Seller owns (free and clear of all Encumbrances, other than any
Permitted Encumbrance), or has the right to use without payment of any royalty,
license fee or similar fee (other than pursuant to an Assumed Contract listed in
Exhibit 1.1(a)(4)), the Intellectual Property used by the Business.

 

(c)     Except as listed in Schedule 3.13(c):

 

(1)     (A) the Seller has not received notice that any registered Intellectual
Property has been declared unenforceable or otherwise invalid by any
Governmental Authority and (B) no Intellectual Property of the Seller is or has
been involved in any interference, reissuance, reexamination, invalidation,
cancellation, opposition or similar Proceeding and, to Company’s and the
Seller’s Knowledge, no such Proceeding is Threatened;

 

(2)     the Seller has not received any written or oral charge, complaint,
claim, demand or notice since January 1, 2014, alleging that any use, sale or
offer to sell any good or service of the Seller interferes with, infringes upon,
misappropriates or violates any Intellectual Property right of any other Person,
including any claim that the Seller must license or refrain from using any
Intellectual Property right of any other Person or any offer by any other Person
to license any Intellectual Property right of any other Person; and

 

(3)     the Seller is not interfering with, infringing upon, misappropriating or
violating the Intellectual Property of any other Person, and, to Company’s and
the Seller’s Knowledge, no other Person is interfering with, infringing upon,
misappropriating or violating the Intellectual Property of the Seller.

 

(d)     Each former and current employee and each Person that has developed or
is developing Intellectual Property for the Seller is a party to a written
Contract with the Seller that assigns to the Seller all rights to all
inventions, improvements, discoveries and information relating to the Business,
and the Seller has provided a true, correct and complete copy of each such
Contract to Buyer and each such Contract is listed in Schedule 3.13(d). To
Company’s and the Seller’s Knowledge, no former or current employee of the
Seller is bound by any Contract (other than with the Seller) that restricts or
limits the scope or type of work in which such employee may be engaged, places
confidentiality restrictions on such employee or requires such employee to
transfer, assign or disclose information concerning such employee’s work or any
proprietary rights to any Person other than the Seller. To Company’s and the
Seller’s Knowledge, no Person that has developed or is developing Intellectual
Property for the Seller is bound by any Contract (other than with the Seller)
that restricts or limits the scope or type of work in which such Person may be
engaged by the Seller, places confidentiality restrictions on such Person or
requires such Person to transfer, assign or disclose information concerning such
Person’s work for the Seller or any proprietary rights of the Seller to any
Person other than the Seller.

 

11

--------------------------------------------------------------------------------

 

 

(e)     With respect to each issued or registered item of Intellectual Property,
such Intellectual Property is: (1) in compliance with all applicable legal
requirements (including: payment of filing, examination and maintenance fees;
proofs of working or use; post-registration filing of affidavits of use; and
incontestability and renewal applications); (2) valid and enforceable; and
(3) not subject to any maintenance fee, Tax or action that is due within 90 days
after the Closing Date.

 

(f)     With respect to each trade secret of the Business (including each item
of Intellectual Property that the Seller regards as a trade secret): (1) the
documentation relating to such trade secret is current, accurate and is
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the knowledge or memory of any
individual; (2) the Seller has taken all reasonable precautions to protect the
secrecy, confidentiality and value of such trade secret; and (3) to Company’s
and the Seller’s Knowledge, such trade secret has not been used, divulged or
appropriated either for the benefit of any Person (other than the Seller) or to
the detriment of the Seller.

 

(g)     With respect to that certain Contract listed on Schedule 3.13(g), (1)
the Seller did not make, conceive, reduce to practice or learn, either alone or
with others, any Inventions (as defined such Contract) and (2) the Seller did
not provide, assign or deliver any Inventions (as defined in such Contract) or
any Intellectual Property of the Seller pursuant to such Contract.

 

3.14     Insurance. Schedule 3.14 lists the following information with respect
to each insurance policy to which the Seller is or was at any time during the
preceding three-year period a party or under which any of its assets, employees,
officers, directors, managers or governors (in each such individual’s capacity
as such) is or was at any time during such period a named insured or otherwise
the beneficiary of coverage thereunder (each an “Insurance Policy”): (1) the
name of the insurer, the name of the policyholder and the name of each covered
insured; (2) the policy number and the period of coverage; and (3) an accurate
description of all retroactive premium adjustments and other loss-sharing
arrangements. Schedule 3.14 lists all self-insurance arrangements affecting the
Seller and all obligations of the Seller to any other Person with respect to
insurance (including such obligations under leases and service agreements).

 

3.15     Absence of Certain Events. Since December 31, 2018, (A) there has not
been any Material Adverse Effect on the Business and (B) the Seller has been
operated in its Ordinary Course of Business. Without limiting the generality of
the foregoing, except as listed in Schedule 3.15, since December 31, 2018, the
Seller did not do any of the following:

 

(a)     pledged or otherwise encumbered any equity interest or other security of
the Seller;

 

(b)     (1) except for sales of inventory in its Ordinary Course of Business,
made any sale, lease to any other Person, license to any other Person or other
disposition of any material asset, (2) made any capital expenditure or purchased
or otherwise acquired any material asset (other than purchases of inventory in
its Ordinary Course of Business and capital expenditures that do not exceed
$5,000.00 (individually or in the aggregate), licensed any intangible asset from
any other Person, except non-exclusive licenses in its Ordinary Course of
Business of commercially available off-the-shelf software, leased any real
property from any other Person or leased any tangible personal property from any
other Person, except leases of tangible personal property in its Ordinary Course
of Business under which the payments do not exceed $2,000.00 (individually or in
the aggregate)), (3) disclosed any confidential, proprietary or non-public
information, except as is and was reasonably protected under a customary
non-disclosure Contract or (4) adopted a plan of liquidation, dissolution,
merger, consolidation, statutory share exchange, restructuring, recapitalization
or reorganization;

 

12

--------------------------------------------------------------------------------

 

 

(c)     granted or had come into existence any Encumbrance on any material
asset, other than (1) pursuant to a Major Contract listed in Exhibit 1.1(a)(4)
or (2) any Permitted Encumbrance;

 

(d)     (1) became a guarantor with respect to any obligation of any other
Person, (2) assumed or otherwise became obligated for any obligation of any
other Person for borrowed money or (3) agreed to maintain the financial
condition of any other Person;

 

(e)     (1) incurred any indebtedness for borrowed money that will not be
satisfied at Closing pursuant to a Payoff Letter, (2) made any loan, advance or
capital contribution to, or investment in, any other Person or (3) made or
pledged to make any charitable or other capital contribution;

 

(f)     (1) except in its Ordinary Course of Business, entered into any material
Contract, or amended or terminated in any respect that is or was material and
adverse to the Seller any material Contract to which the Seller is or was a
party and that reasonably relates to the Business, or (2) waived, released or
assigned any material right or claim under any such material Contract;

 

(g)     failed to prepare and timely file all Tax Returns with respect to the
Seller required to be filed during such period or timely withhold and remit any
employment Taxes with respect to the Seller;

 

(h)     (1) adopted or changed any material accounting method or principle used
by the Seller, except as required under GAAP or the Code or (2) changed any
annual accounting period;

 

(i)     failed to (1) keep intact the then-existing business organization
related to the Business, (2) keep available to the Seller the then-existing
officer and management-level employees of the Business or (3) preserve, and
prevent any degradation in, the Seller’s relationship with any of its suppliers,
customers or others having material business relations with the Seller;

 

(j)     (1) adopted, entered into, amended or terminated any bonus,
profit-sharing, compensation, severance, termination, pension, retirement,
deferred compensation, trust, fund or other arrangement or other Employee Plan
for the benefit or welfare of any individual involved in the Business,
(2) entered into or amended any employment arrangement or relationship with any
new or existing employee of the Business that had or will have the legal effect
of any relationship other than at-will employment, (3) increased any
compensation or fringe benefit of any director, officer or management-level
employee of the Business or paid any benefit to any director, officer or
management-level employee of the Business, other than pursuant to a
then-existing Employee Plan and in amounts consistent with past practice,
(4) granted any award to any director, officer or management-level employee of
the Business under any bonus, incentive, performance or other Employee Plan
(including the removal of any existing restriction in any Employee Plan or award
made thereunder), (5) entered into or amended any collective bargaining
agreement or (6) except as required by Applicable Law or Contract that existed
during such period, took any action to segregate any asset for, or in any other
way secure, the payment of any compensation or benefit to any employee of the
Business;

 

(k)     amended or changed, or authorized any amendment or change to, any of its
Organizational Documents;

 

(l)     except in its Ordinary Course of Business, (1) paid, discharged, settled
or satisfied any claim, obligation or other Liability (whether absolute,
accrued, contingent or otherwise) or (2) otherwise waived, released, granted,
assigned, transferred, licensed or permitted to lapse any right of material
value; or

 

13

--------------------------------------------------------------------------------

 

 

(m)     entered into any Contract, or agreed or committed (binding or
otherwise), to do any of the foregoing.

 

3.16     Employee Benefits.

 

(a)     Schedule 3.16(a) lists each Employee Plan. The Seller has delivered to
Buyer with respect to each Employee Plan true, correct and complete copies of
all current plan documents, all amendments thereto, any related trust
agreements, insurance contracts or other funding arrangements, any current
contracts with investment managers, recordkeepers or other service providers,
all current summary plan descriptions and summaries of material modifications,
the most recent annual reports (Form 5500 series), the most recent actuarial
valuation report (if applicable), and the most recent IRS determination letter,
where applicable. In any case where an Employee Plan does not have written plan
documents, the Seller has delivered to Buyer a summary of all the material terms
of the Employee Plan.

 

(b)     Each Employee Plan has been established, operated and administered in
all material respects in accordance with its terms and in compliance with all
Applicable Law. Neither the Seller nor any current or former ERISA Affiliate
has, at any time since January 31, 2008, maintained or made any contributions to
(or had any obligation to make contributions to) (i) any defined benefit pension
plan or multiemployer pension plan that is subject to Title IV of ERISA or
Section 412 of the Code, (ii) any multiple employer plan (as such term is
defined in Section 3(37) of ERISA) or (iii) any multiple employer welfare
arrangement (as defined in Section 3(40) of ERISA). The Seller has satisfied all
obligations applicable to the Seller or any of its ERISA Affiliates under
section 4980B of the Code, Part 6 of Subtitle B of Title I of ERISA and each
applicable state law relating to continuation of health or other coverage to any
employee or former employee of the Seller (or any dependent or former dependent
of such an employee or former employee) with respect to any qualifying event
that has occurred on or before the Closing Date. Each Employee Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
current favorable determination letter (or is entitled to rely on the prototype
plan sponsor’s opinion letter) from the IRS recognizing its tax-favored status,
and nothing has occurred, whether by action or failure to act, that could
adversely affect such Employee Plan’s qualified status.

 

3.17     Employees and Labor Relations.

 

(a)     Except as listed in Schedule 3.17(a), with respect to the Business:
(1) the Seller has no present intention to terminate any employee’s employment,
other than in connection with the transactions contemplated pursuant to this
Agreement; (2) to the best of the Seller’s Knowledge, no employee of the
Business is a party to any confidentiality, non-competition, proprietary rights
or similar Contract between such employee and any Person other than the Seller
that is material to the performance of such employee’s employment duties or the
Seller’s ability (or, after Closing, that will be material to Buyer’s ability)
to conduct the Business; (3) there is no collective bargaining agreement or
relationship with any labor organization; (4) no labor organization or group of
employees has filed any representation petition or made any written or oral
demand for recognition; (5) no union organizing or decertification effort exists
or has occurred since January 1, 2014 or is Threatened and no circumstance
reasonably likely to result in any of the foregoing exists; (6) no labor strike,
work stoppage, picketing, slowdown or other material labor dispute has occurred
since January 1, 2014 or, to Company’s and the Seller’s Knowledge, is
Threatened; (7) there is no workers’ compensation Liability, experience or
matter that will or is reasonably likely to materially and adversely affect the
Seller or Buyer (other than as is accrued in the Interim Financial Statements);
(8) there is no employment-related Proceeding pending or Threatened regarding an
alleged violation or breach by the Seller (or any of its managers, officers,
governors or directors) of any Applicable Law or Contract; and (9) no employee
or agent of the Seller has committed any act or omission giving rise to any
material Liability for any violation or breach by the Seller (or any of its
managers, officers, governors or directors) of any Applicable Law or Contract.

 

14

--------------------------------------------------------------------------------

 

 

(b)     Schedule 3.17(b) lists, as of the date stated in such Schedule, the
name, position, classification of each employee as exempt/nonexempt and
full-time/part-time (with full-time being any employee regularly scheduled to
work 30 or more hours per week), base compensation (including any awards under
any bonus, incentive, performance or other compensation Employee Plan and any
fringe benefit or other benefit) and, for calendar year 2018, total compensation
for each employee of the Seller directly associated with the Business. No such
employee has communicated to the Seller any intention to terminate such
employee’s employment with the Seller.

 

(c)     With respect to the transactions contemplated herein, any notice
required under any Applicable Law or collective bargaining agreement with
respect to any employee has been given, and all bargaining obligations with any
employee representative have been, or before Closing will be, satisfied. The
Seller has not implemented any plant closing or layoff of employees governed by
the WARN Act or any similar Applicable Law.

 

(d)     The Seller has in its files a Form I-9 that is validly and properly
completed in accordance with Applicable Law for each employee of the Seller
directly associated with the Business with respect to whom such form is required
under Applicable Law. The Seller has not received any notice or other
communication from any Governmental Authority or other Person regarding any
violation or alleged violation of any Applicable Law relating to hiring,
recruiting, employing (or continuing to employ) anyone not authorized to work in
the United States. For each employee of the Seller whose social security number
(or purported social security number) that has appeared on any “no-match”
notification from the Social Security Administration, such employee or the
Seller has resolved in accordance with Applicable Law each discrepancy or
non-compliance with Applicable Law with respect to such social security number
(or, if applicable, such purported social security number).

 

(e)     All Persons directly associated with the Business performing services
for the Business who are classified and treated as independent contractors,
consultants or in a similar capacity qualify as independent contractors and not
as employees under Applicable Laws.

 

(f)     Each Transferred Employee is a party to a written Contract with the
Seller that includes non-solicitation provisions binding such Transferred
Employee, and the Seller has provided a true, correct and complete copy of each
such Contract to Buyer.

 

3.18     Certain Business Relationships. Except as listed in Schedule 3.18, no
Restricted Person (regardless of the capacity of such Person, including as an
individual or trustee) (a)  has been involved in any business arrangement or
relationship (including as a party to a Contract) with the Seller at any time
since January 1, 2014, (b) owns, licenses or leases any material asset used in
the Business or (c) owns, directly or indirectly, any interest in any Person
that competes with the Seller; provided, however, that nothing herein prohibits
a Restricted Person from owning or holding less than 1% of the outstanding
shares of any class of stock that is regularly traded on a recognized domestic
or foreign securities exchange or over-the-counter market. For purposes of this
Section 3.18, “Restricted Person” shall mean (1) any Affiliate of the Seller or
any equity holder of the Seller or any equity holder of the Seller’s Affiliates;
(2) any governor, director, manager or officer of the Seller or of any Affiliate
of the Seller or of any equity holder of the Seller or of any equity holder of
the Seller’s Affiliates; or (3) any immediate family member of any equity holder
of the Seller or of any such governor, director, manager or officer. For
purposes of this Section 3.18 neither Company nor any affiliate of Company (that
is not also an affiliate of the Seller) will be deemed to be an Affiliate of the
Seller.

 

3.19     Brokers. Neither Company nor the Seller has any obligation or other
Liability to any broker, finder or similar intermediary that would cause Buyer
to become liable for payment of any fee or expense with respect thereto.

 

15

--------------------------------------------------------------------------------

 

 

3.20     Accounts Receivable. All Accounts Receivable of the Business that are
reflected on the accounting records of the Seller as of Closing will represent
at Closing valid obligations arising from sales actually made or services
actually performed in its Ordinary Course of Business. There is no contest,
claim or right of set-off, other than returns in the Ordinary Course of Business
of the Seller, under any Assumed Contract with any obligor of any such Accounts
Receivable regarding the amount or validity of such Accounts Receivable.
Schedule 3.20 lists such Accounts Receivable as of June 30, 2019, including the
aging of such Accounts Receivable and the corresponding reserve as of June 30,
2019. Unless paid before Closing, such Accounts Receivable are and will be as of
Closing current and fully collectible within 30 days after Closing, net of the
respective reserves shown on the Interim Financial Statements.

 

3.21     Powers of Attorney. There is no outstanding power of attorney with
respect to the Seller.

 

3.22     Service Warranties. Each service performed by the Seller is and was at
all times when such actions occurred in material conformance with all applicable
Contractual obligations, including all applicable express and implied
warranties. The Seller has no any Liability (and there is no reasonable basis
for any Proceeding against the Seller giving rise to any Liability) for
replacement or repair thereof or other damages in connection therewith.
Schedule 3.22 contains copies of the standard terms and conditions for services
of the Seller (including applicable guarantee, warranty and indemnity
provisions). No service performed by the Seller is subject to any guarantee,
warranty or other indemnity beyond the applicable standard terms and conditions
of sale and lease shown in such Schedule.

 

3.23     Suppliers and Customers.

 

(a)     Largest Suppliers and Customers. Schedule 3.23(a) lists the 15 largest
suppliers by dollar volume (listing the dollar volume for each) of products and
services to the Seller, taken as a whole, and the 25 largest customers by dollar
volume (listing the dollar volume for each) of products and services of the
Seller, taken as a whole, in each case for the 12-month period ended on June 30,
2019. The Seller has not received any communication indicating that, and, to
Company’s and the Seller’s Knowledge, there are no circumstances indicating
that, any such supplier or customer is terminating or materially reducing or
making any materially adverse change in, or desires or intends to terminate or
materially reduce or make any materially adverse change in, any aspect of its or
any of its Affiliates’ business relationship with the Seller. To Company’s and
the Seller’s Knowledge, the consummation of the transactions contemplated herein
will not adversely affect in any material manner the Seller’s business
relationship with any such supplier or customer.

 

(b)     Trade Allowances and Other Discounts. Schedule 3.23(b) lists each trade
allowance, trade in, billback, rebate, discount or similar program of or for the
Business for the benefit of or with any supplier or customer of the Seller,
regardless of whether there exists any Liability to make or receive any payment
thereunder.

 

(c)     List of Customers. Schedule 3.23(c) lists any customer of products and
services of the Business during the six months prior to the Effective Time and
listed beside each customer is the mailing address, telephone number, email
address, and contact name for such customer.

 

3.24     Absence of Certain Business Practices. Neither the Seller nor any
Person acting (or purportedly acting) for the benefit of the Seller has,
directly or indirectly, within the preceding five years given or agreed to give
any payment, gift or other item of value or similar benefit to any Person
(including any Foreign Official, foreign political party, foreign political
party official or candidate for foreign political office) who was, is or may be
in a position to help or hinder the Business that (a) reasonably could subject
the Seller or any other Person to any Proceeding, (b) if not given in the past,
would have or would

 

16

--------------------------------------------------------------------------------

 

 

have been reasonably likely to have materially and adversely affected the
Business, (c) if not continued in the future, will or is reasonably likely to
materially and adversely affect Buyer or the Business or subject the Business or
any other Person to any Proceeding or (d) was for the purpose of obtaining or
retaining any business or any other business advantage. All transactions of the
Seller have been fairly, accurately and completely recorded in its books and
records. “Foreign Official” means any officer or employee of a foreign
government, a public international organization or any department or agency
thereof, any Person acting in an official capacity in relation to a foreign
government, a member of a royal family or a member of a foreign legislative
body, any employee of a state-owned enterprise and any other individual included
within the definition of such term under the U.S. Foreign Corrupt Practices Act
of 1977.

 

3.25     Indebtedness. Except for Indebtedness listed in Schedule 3.25, the
Seller has no Indebtedness outstanding on the date hereof, the Seller will not
have any Indebtedness outstanding on the Closing Date.

 

3.26     Computer Systems.

 

(a)     Platform Description and Documentation. Schedule 3.26(a) lists all
material Proprietary Information Technology Systems and other material Computer
Systems that are being used by the Business. The documentation and the source
code (including its embedded commentary, descriptions and indicated
authorships), the specifications and the other informational materials that
describe the operation, functions and technical characteristics applicable to
any such Proprietary Information Technology System (i) has resided in East
Hanover, New Jersey or Livingston, New Jersey at all times and has never been
escrowed, (ii) has not been developed or modified by any Person outside the
United States, and (iii) are complete in all material respects and sufficient to
permit the Business to support and maintain the products and services of its
business as now conducted. Each Computer System used by the Business
substantially conforms to the Business’s current functional requirements and
such Computer System’s design specifications, documentation and other
specifications and does and will perform substantially in accordance with the
foregoing. “Proprietary Information Technology System” means a Computer System
(or portion of Computer System) that the Business (either directly or through or
with any other Person) has developed, customized or enhanced or is in the
process of developing, customizing or enhancing. “Computer System” means any of
or combination of the computer software, computer hardware (whether general or
special purpose), telecommunications capabilities (including voice, data or
video networks) and other similar or related items of any automated,
computerized or software system and any other network or system or related
service that is used by or relied on by the Business in the conduct of its
business.

 

(b)     Protection. The Business has taken all actions that a reasonably prudent
Person in its business would take to protect against the existence of (1) any
protective, encryption, security or lock-out device that reasonably could
materially and adversely interrupt, discontinue, interfere with or otherwise
affect its use of any of its Computer Systems and (2) any so-called computer
virus, worm, trap or back door, Trojan horse or any other instruction, code,
program, data or material (collectively, “Malicious Instructions”) that
reasonably could materially and adversely interrupt, discontinue, interfere with
or otherwise affect the operation or use by the Business of any of its Computer
Systems.

 

(c)     Reliability. No Computer System has experienced any bug, failure,
breakdown, continued substandard performance, data loss, data integrity problem,
hacking attempt, security breach or other Malicious Instruction in the past
12 months that has caused any substantial disruption or interruption in or to
the use of any Computer System.

 

3.27     Data and Privacy. Schedule 3.27 contains a true, correct and complete
copy of each privacy policy that has been used by or on behalf of the Seller
regarding the collection or use of information about any other Person and the
dates that each such policy was in effect. The Seller has complied with all such
policies and with all Applicable Laws pertaining to data, the collection and use
of

 

17

--------------------------------------------------------------------------------

 

 

data, personally identifiable information and bulk commercial faxes and e-mail
(including SPAM). The Seller has the right (and upon consummation of the
transactions contemplated herein Buyer will have the right) to use all of the
information in each of its databases.

 

3.28     Full Disclosure. To the Seller’s Knowledge and to Company’s Knowledge,
as applicable, the representations and warranties contained in this Article 3 do
not contain any untrue statement of a material fact or omit a material fact
necessary to make the statements and information in this Article 3 not
misleading.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Company and the Seller as follows:

 

4.1     Organization and Good Standing. Buyer is a duly organized and validly
existing corporation in good standing under the laws of Delaware. Buyer is duly
qualified and in good standing to do business as a foreign corporation in each
jurisdiction in which the ownership and leasing of its properties and assets or
the conduct of its business requires such qualification, except where the
failure to be so qualified or in good standing will not materially and adversely
affect Buyer’s ability to consummate the transactions contemplated herein. Buyer
has full corporate power and authority to own and lease its properties and
assets and conduct its business as now conducted and as proposed to be
conducted, except where the failure to have such power or authority will not
materially and adversely affect Buyer’s ability to consummate the transactions
contemplated herein.

 

4.2     Authority and Authorization; Conflicts; Consents.

 

(a)     Authority and Authorization. The execution, delivery and performance of
this Agreement and each Ancillary Document of Buyer or any Affiliate of Buyer
have been duly authorized and approved by all necessary corporate action with
respect to Buyer and each such Affiliate, and each such authorization and
approval remains in full force and effect. Assuming due authorization, execution
and delivery by Company, the Seller and their applicable Affiliates of this
Agreement and each Ancillary Document of Company, the Seller or any of their
Affiliates, this Agreement is, and each Ancillary Document of Buyer or any of
its Affiliates at Closing will be, the legal, valid and binding obligation of
Buyer and each such applicable Affiliate, enforceable against Buyer and each
such applicable Affiliate in accordance with its terms, except to the extent
enforceability may be limited by any Enforcement Limitation. Buyer and each such
applicable Affiliate has all requisite corporate power and authority to enter
into this Agreement and each Ancillary Document to be executed and delivered by
Buyer or such applicable Affiliate and to consummate the transactions
contemplated herein and therein to be consummated by Buyer and each such
applicable Affiliate.

 

(b)     Conflicts. Neither the execution nor delivery by Buyer of this Agreement
or by Buyer or any Affiliate of Buyer of any Ancillary Document nor consummation
by Buyer or any Affiliate of Buyer of the transactions contemplated herein or
therein does or will (with or without the passage of time or giving of notice):
(1) constitute a breach of, violate, conflict with or give rise to or create any
right or obligation under any Organizational Document of Buyer or any such
Affiliate of Buyer; (2) violate any Applicable Law or Order; or (3) constitute a
breach or violation of or a default under, conflict with or give rise to or
create any right of any Person other than Buyer to accelerate, increase,
terminate, modify or cancel any right or obligation under, any Contract to which
Buyer is a party, except where such breach, violation, default, conflict or
right described in clause (2) or (3) above will not materially and adversely
affect Buyer’s ability to consummate the transactions contemplated herein.

 

18

--------------------------------------------------------------------------------

 

 

(c)     Consents. No consent or approval by, notification to or filing with any
Person is required in connection with Buyer’s or any of its Affiliates’
execution, delivery or performance of this Agreement or any Ancillary Document
of Buyer or of any of its Affiliates or Buyer’s or any of its Affiliates’
consummation of the transactions contemplated herein or therein, except for any
consent, approval, notice or filing, the absence of which will not materially
and adversely affect Buyer’s ability to consummate the transactions contemplated
herein.

 

4.3     Brokers. Buyer has no obligation or other Liability to any broker,
finder or similar intermediary in connection with the transactions contemplated
herein that would cause the Seller or Company to become liable for payment of
any fee or expense with respect thereto.

 

ARTICLE 5
CERTAIN COVENANTS

 

5.1     Certain Actions to Close Transactions. Subject to the terms of this
Agreement, each Party will use its reasonable best efforts to fulfill, and to
cause to be satisfied, the conditions in Article 6 (but with no obligation to
waive any such condition) and to consummate and effect the transactions
contemplated herein, including to cooperate with and assist each other in all
reasonable respects in connection with the foregoing.

 

5.2     Further Assurances. If after Closing any further action is necessary,
proper or desirable to carry out any purpose of this Agreement, then each Party
will take such further action (including the execution and delivery of further
documents) as any other Party reasonably requests to carry out such purpose
(including that the Seller will, upon Buyer’s request, take all actions
necessary to transfer the registration and control of all domain names to Buyer,
including the transfer of all passwords and other means of access). The
foregoing will be at the expense of such requesting Party, except to the extent
such requesting Party is entitled to indemnification therefor or to the extent
this Agreement otherwise allocates such expense to any other Party.

 

5.3     Confidentiality and Publicity.

 

(a)     Confidentiality Agreement. Subject to the other terms of this
Section 5.3, the Confidentiality and Non-Disclosure Agreement between Buyer and
the Seller, dated June 18, 2019 (the “Confidentiality Agreement”), will remain
in full force and effect pursuant to its terms, except that, after the Closing
Date, Confidential Information (as defined in the Confidentiality Agreement),
for purposes of the obligations of Buyer under the Confidentiality Agreement,
will be deemed not to refer to any information then relating to the Business.

 

(b)     Confidentiality. At all times after Closing, Company and the Seller
will, and Company and the Seller will cause each of their Affiliates to, keep
confidential and not disclose and not use, any confidential, proprietary or
other non-public information of the Business, except to the extent such
information becomes available to Company, the Seller or such Affiliate after
Closing as a result of disclosure not known by such recipient to have been
improper.

 

(c)     Publicity. Except as stated in this Section 5.3(c), Company and the
Seller will not, and Company and the Seller will cause each of their Affiliates
not to, make any public release or announcement regarding this Agreement or any
of the transactions contemplated herein without the prior written approval
thereof of Buyer. Buyer and the Seller will cooperate with each other in
issuing, promptly after Closing, a joint press release (with mutually agreed
upon text) that announces the Parties’ entry into this Agreement and the
transactions contemplated herein generally.

 

19

--------------------------------------------------------------------------------

 

 

(d)     Transaction Confidentiality Agreements. After the Closing Date, to the
extent reasonably requested by Buyer, the Seller will use its reasonable best
efforts to enforce the terms of each Transaction Confidentiality Agreement for
Buyer’s benefit; provided that, within three Business Days after the Seller
informs Buyer thereof, Buyer will reimburse the Seller for all reasonable costs
(including reasonable attorneys’ fees and expenses) of the Seller or any of its
Affiliates arising out of, relating to or resulting from such enforcement.
“Transaction Confidentiality Agreement” means a confidentiality agreement that
the Seller entered into after January 1, 2018 with any prospective purchaser
(other than Buyer) of the Seller or the Business.

 

5.4     Employee Matters.

 

(a)     Liabilities. Each Party acknowledges and agrees that, notwithstanding
any other term herein or transaction contemplated hereby, (1) Buyer will not
assume and will not otherwise have transferred to it any Liability of the Seller
or of the Seller’s Affiliates with respect to any employee or former employee of
the Seller or any such Affiliate (or with regard to any dependent or family
member, or former dependent or family member, of such an employee or former
employee), including any Liability with respect to any compensation, workers’
compensation, sick leave, vacation, other time off or other Employee Plan or
under or regarding COBRA, and (2) this Agreement does not create any right of
employment in any individual. Without implying any limitation on the Seller’s
Liabilities, the Seller will satisfy when due (A) all Liabilities described in
the preceding clause (a)(1) of this Section 5.4, and (B) with respect to
Liabilities under or regarding COBRA, all Liabilities to and with respect to
each individual described in such clause (a)(1) who is an “M&A qualified
beneficiary” with respect to the transactions contemplated herein (within the
meaning of Treasury Regulation section 54.4980B-9, Q&A-4), specifically by
maintaining a group health plan that will offer COBRA continuation coverage to
such individuals for the maximum coverage period required under COBRA, in each
case regardless of any Applicable Law that may impose or attempt to impose any
such Liability on Buyer or any of its Affiliates.

 

(b)     Insurance. If Buyer requests, then the Seller will cooperate with Buyer,
at Buyer’s expense, by taking any action reasonably requested by Buyer (whether
before, at or after Closing) with respect to any health, dental, group life,
short term disability, long term disability or workers compensation insurance
coverage with respect to any employee or former employee of the Seller to assist
Buyer in providing replacement employee benefit plan coverage or continuity for
employees, with all expenses with any such action, including replacement benefit
plan coverage to be paid by Buyer.

 

(c)     Hiring of Employees. The Seller acknowledges that, before Closing, the
Seller permitted Buyer to conduct interviews with, offer post-Closing employment
to, complete employment-related documents regarding and explain Buyer’s
employment-related rules and benefits to, employees of the Seller. In connection
with and after Closing, the Seller will permit and facilitate reasonable access
to certain of the Seller’s employees related to the Business for Buyer to have
the right to take any of the actions described in this Section 5.4 (including
continuation of the foregoing actions). On and after the Closing Date, Company
and the Seller will cooperate with Buyer with respect to each employee of the
Seller that Buyer wishes to hire, including by promptly terminating such
employee’s employment with the Seller (in connection with Closing or thereafter)
and not rehiring such employee (directly or indirectly) or using the services of
such employee in a manner similar to employment. Nothing in this Agreement, or
in the Seller’s past or current practices, will be deemed to obligate Buyer to
continue any employment, or dictate the terms or conditions of any employment,
for any period. “Transferred Employee” means each employee of the Seller that
Buyer hires on the Closing Date or within three Business Days after the
Closing Date.

 

(d)     Sales Commissions. Without implying any limitation on the Seller’s
Liabilities, the Seller will satisfy in full all Liabilities of the Seller
relating to any employee hired by Buyer as part of

 

20

--------------------------------------------------------------------------------

 

 

this transaction regarding sales commissions and similar payments to each
employee at any time on or before the Closing Date by the Seller (regardless of
any Applicable Law that may impose or attempt to impose any such Liability on
Buyer or any of its Affiliates). The Seller will determine and pay such amounts
owed in a manner and at a time that causes each recipient and proposed recipient
to be paid in full such that such recipients and proposed recipients are not
disadvantaged (including that they are not paid less or later in time) as a
direct or indirect result of the transactions contemplated in this Agreement
(including that: such payments will be made in full, even if payments are made
by the applicable third party after Closing and even though such recipients and
proposed recipients may cease to be so employed or otherwise engaged at or after
Closing; and it will be assumed (for purposes of this Section 5.4) that the
purchase of the Accounts Receivable hereunder is payment by the applicable third
party of all of the related obligations). The Seller will not, and will not make
any effort to, directly or indirectly, by Proceeding or otherwise, collect or
recover any overpayment of draws of sales commissions, or any other overpayment
by the Seller to any Person who is a current or former employee, sales
representative or similar Person of the Seller.

 

(e)     No Amendment of Benefits nor Third-Party Beneficiary. Without limiting
Section 8.4 or the foregoing terms of this Section 5.4, (1) no Employee Plan or
other employee benefit is or will be deemed to be amended by any term hereof and
(2) no Person, including any employee (or dependent thereof) of the Seller, is a
third-party beneficiary of any term of this Section 5.4.

 

5.5     Satisfaction of Unassumed Liabilities. After Closing, at the Seller’s
expense, the Seller will satisfy all Liabilities of the Business (that are not
Assumed Liabilities) in a manner that is not detrimental to any of the
relationships of the Business (including with lessors, employees, Governmental
Authorities, licensors, customers and suppliers).

 

5.6     Certain Tax and Unclaimed Property Matters.

 

(a)     General Requirements for the Seller. The Seller will file and pay when
due or cause to be so filed and paid, all Tax Returns and Taxes and unclaimed
property returns and filings with respect to the Business or the Seller’s
operation of the Business. Buyer will file and pay when due, or cause to be so
filed and paid, all Tax Returns and Taxes and unclaimed property returns and
filings with respect to Buyer or Buyer’s operation of the Business.

 

(b)     Transfer Taxes. Notwithstanding Section 5.6(a), the Seller will file and
pay when due or cause to be so filed and paid all Tax Returns regarding Transfer
Taxes and all Transfer Taxes, regardless of the Person on whom such Transfer
Taxes are imposed by Applicable Law. Each Party will cooperate in all reasonable
respects in executing and delivering certificates that accurately set forth
relevant facts to entitle any Party to exemptions from the payment of Transfer
Taxes (if applicable).

 

(c)     Cooperation. Each Party will, and each Party will cause its applicable
Affiliates to, cooperate in all reasonable respects with respect to Tax and
unclaimed property matters and provide one another with such information as is
reasonably requested to enable the requesting Party to complete and file all Tax
Returns it may be required to file (or cause to be filed) with respect to the
Business, to respond to Tax audits, inquiries or other Tax Proceedings and to
otherwise satisfy Tax requirements. Such cooperation also will include promptly
forwarding copies (to the extent related thereto) of (1) relevant Tax notices,
forms or other communications received from or sent to any Governmental
Authority (whether or not requested), and (2) reasonably requested copies of all
relevant Tax Returns together with accompanying schedules and related
workpapers, documents relating to rulings, audits or other Tax determinations by
any Governmental Authority and records concerning the ownership and Tax basis of
property.

 

21

--------------------------------------------------------------------------------

 

 

5.7     Covenant Not to Compete and Related Covenants.

 

(a)     General Restrictions. To further ensure that Buyer receives the expected
benefits of acquiring the Business, each of the Seller and Company agrees that
(subject to the other terms of this Section 5.7), throughout the period that
begins at the Effective Time and ends on the fifth anniversary of the Closing
Date (the “Non-Compete Period”), the Seller and Company will not, and the Seller
and Company will cause each Affiliate of the Seller and Company not to, directly
or indirectly:

 

(1)     own, operate, be a partner, stockholder, co-venturer or otherwise invest
in, lend money to, consult with, manage or render services to, act as agent for,
license any Intellectual Property to, or acquire or hold any interest in, any
Person that develops, sells, markets, provides, distributes, supports or
implements the MAPADOC intellectual property or any similar product anywhere in
the world, except that nothing herein prohibits the Seller, Company or any
Affiliate of the Seller or Company from owning or holding less than 1% of the
outstanding shares of any class of stock that is regularly traded on a
recognized domestic or foreign securities exchange or over-the-counter market;

 

(2)     (A) solicit any individual who is hired by Buyer as part of this
transaction or is currently a director, officer or employee of Buyer or any of
its Affiliates or (B) otherwise interfere with or disrupt any such employment
relationship (contractual or other) of Buyer or any of its Affiliates; provided,
however, that if the Seller or any of its Affiliates hires any individual
identified in clause (A) above, then the Seller will pay Buyer three times such
individual’s salary at such time.

 

(3)     (A) solicit, request, advise or induce any then-current or potential
customer, supplier or other business contact of Buyer or any of its Affiliates
to cancel, curtail or otherwise adversely change its business or relationship
with Buyer or any of its Affiliates or (B) fail to refer all material customer
inquiries relating to the Business to Buyer; or

 

(4)     criticize or disparage in any manner or by any means (whether written or
oral, express or implied) Buyer or any of its Affiliates or any aspect of
Buyer’s or any of its Affiliate’s management, policies, operations, products,
services, practices or personnel.

 

(b)     Exceptions. Notwithstanding Section 5.7(a), nothing in this Section 5.7
prohibits or otherwise restricts the Seller or any Affiliate of the Seller from
continuing to sell the MAPADOC intellectual property on behalf of Buyer pursuant
to a written agreement with Buyer.

 

(c)     Certain Remedies. Each of the Seller and Company specifically
acknowledges and agrees that (1) this Section 5.7 is reasonable and necessary to
ensure that Buyer receives the expected benefits of acquiring the Business,
(2) Buyer has refused to enter into this Agreement in the absence of this
Section 5.7 and (3) breach of this Section 5.7 will harm Buyer to such an extent
that monetary damages alone would be an inadequate remedy and Buyer would not
have an adequate remedy at law. Therefore, in the event of a breach by the
Seller or Company of this Section 5.7, (A) Buyer (in addition to all other
remedies Buyer may have) will be entitled to seek an injunction and other
equitable relief (without posting any bond or other security) restraining the
Seller or Company (as applicable) from committing or continuing such breach and
to enforce specifically this Agreement and its terms and (B) for the Seller or
Company (as applicable), the duration of the Non-Compete Period will be extended
beyond its then-scheduled termination date for a period equal to the duration of
such breach.

 

5.8     Items to Proper Party. After Closing, each Party will promptly deliver
to the proper Party any mail or other communications, monies, checks or other
instruments of payment received by such Party that belong to such other Party or
to which such other Party is entitled.

 

22

--------------------------------------------------------------------------------

 

 

5.9     Insurance and Insurance Proceeds. If after Closing, Buyer reasonably
determines that any Assumed Liability or Loss that has occurred with respect to
any Acquired Asset, Assumed Liability or the Business is covered by any
insurance policy of the Seller (or any Affiliate of the Seller), then Buyer may
give a notice to the Seller that states such determination and describes the
foregoing in reasonable detail. If Buyer gives such a notice, then the following
will apply:

 

(a)     The applicable Parties will cooperate in all reasonable respects to
determine if the following conditions are satisfied: (A) such Liability or Loss
is covered by any such insurance policy of the Seller (or any of its
Affiliates), and (B) the Seller (or any of its Affiliates) has the right to
obtain any insurance proceeds with respect thereto.

 

(b)     If all of the conditions in the preceding clause (a) are satisfied or
there is a reasonable likelihood that all of such conditions are satisfied,
then, at Buyer’s expense, the Seller will use commercially reasonable efforts to
obtain such proceeds from the provider of such insurance.

 

(c)     To the extent the Seller (or any of its Affiliates) actually recovers
any such insurance proceeds (which, for the avoidance of doubt, would be the
amount in excess of any deductible, retention or self-insurance amount), then
the Seller will pay (or cause such Affiliate to pay) to Buyer an amount equal to
the difference (if positive) of (A) such amount of such recovered proceeds (but
not to exceed the amount of such Liability or Loss), minus (B) the costs and
expenses of the Seller (or any of its Affiliates) incurred in connection with
the foregoing (to the extent not already reimbursed by Buyer), including with
respect to any Tax.

 

5.10     Maintenance of Existence. Except in the case of a merger or sale of the
Seller, the Seller will preserve and maintain its corporate existence in good
standing under Applicable Law of the State of Delaware for a period of at least
three years after the Closing Date.

 

5.11     Collection of Acquired Receivables. The Seller hereby grants to Buyer
the right and authority to collect for Buyer’s own account all Accounts
Receivable and other amounts that are included in the Acquired Assets and to
endorse with the name of the Seller any checks, drafts or similar instruments
received with respect to any of the foregoing.

 

5.12     Bulk Sales Laws. Without implying any limitation on any Party’s other
obligations hereunder, including Section 5.2 and 7.1(g), each Party hereby
waives compliance with each Applicable Law relating to bulk sales or bulk
transfer applicable to any Acquired Asset or transaction contemplated hereby.

 

5.13     SEC and National Securities Exchange Requirements. Each Party will
cooperate with each other in all reasonable respects to fulfill any applicable
requirement of the SEC or any national securities exchange in connection with
the transactions contemplated herein, including to perform in sufficient time to
meet any applicable filing deadline that any of them or any of their Affiliates
may have. Notwithstanding anything to the contrary, each Party permits each
other Party to disclose any information regarding this Agreement or any of the
transactions contemplated herein in connection with such other Party’s filing
obligations with the SEC, including the filing of a copy of this Agreement, as
determined to be necessary or appropriate by such disclosing Party’s counsel.

 

5.14     Computer Leases. The Seller or Company will pay, perform and satisfy
when due all of the Seller’s and Company’s obligations under the computer leases
listed on Schedule 5.14.

 

23

--------------------------------------------------------------------------------

 

 

ARTICLE 6
CLOSING AND CLOSING DELIVERIES

 

6.1     Closing. Closing of the transactions contemplated herein (“Closing”)
will take place at the offices of Faegre Baker Daniels LLP in Minneapolis,
Minnesota, beginning at 9:00 a.m. Central Time on the date hereof (the
“Closing Date”). Closing will be effective as of 11:59 p.m. Central Time on the
Closing Date (the “Effective Time”). All actions to be taken and all documents
to be executed or delivered at Closing will be deemed to have been taken,
executed and delivered simultaneously, and no action will be deemed taken and no
document will be deemed executed or delivered until all have been taken,
delivered and executed, except in each case to the extent otherwise stated in
this Agreement or any such other document. To the extent the Parties agree,
documents may be delivered at Closing by facsimile or other electronic means,
and (except as so agreed) the receiving Party may rely on the receipt of such
documents so delivered as if the original had been received.

 

6.2     Closing Deliveries by the Seller and Company. At Closing, the Seller and
Company will deliver, or cause to be delivered, to Buyer (or as Buyer or this
Agreement otherwise directs), the following:

 

(a)     a Bill of Sale, Assignment and Assumption Agreement in the form attached
hereto as Exhibit 6.2(a), dated the Closing Date (the “Bill of Sale”), executed
by the Seller;

 

(b)     the Escrow Agreement, dated the Closing Date and executed by the Seller
and the Escrow Agent;

 

(c)     an officer’s certificate of a duly authorized officer of the Seller, in
a form approved in advance by Buyer (such approval not to be unreasonably
withheld), dated the Closing Date and executed by such officer, certifying (1)
that attached thereto is a true, correct and complete certified copy of the
Organizational Documents of the Seller, in each case as are then in full force
and effect, and (2) that attached thereto is a true, correct and complete copy
of the resolutions of the Board of Directors and sole stockholder of the Seller
authorizing the execution, delivery and performance of this Agreement and each
Ancillary Document of the Seller and the transactions contemplated herein and
therein, in each case as are then in full force and effect (such certificate,
the “Officer’s Certificate”);

 

(d)     each Consent, each dated on or before the Closing Date and in a form
reasonably satisfactory to Buyer;

 

(e)     a customary payoff letter from each holder of any Encumbrance on any
Acquired Asset, each executed by all applicable parties and remaining in full
force and effect on the Closing Date (each a “Payoff Letter”), which provide
that upon the payment by Buyer of the amount stated in such Payoff Letter such
Encumbrances are released and the filing by Buyer of UCC-3 termination
statements with respect to financing statements filed against the Seller or any
of the Acquired Assets are authorized;

 

(f)     UCC-3 termination statements with respect to financing statements filed
against the Seller or any of the Acquired Assets;

 

(g)     a good standing certificate, dated within 30 Business Days before
Closing, from the Secretary of State of the State of Delaware and each
jurisdiction in which the Seller is qualified to do business as required by the
Business, stating that the Seller is in good standing therein;

 

(h)     a tax clearance certificate from the State of New Jersey, Department of
the Treasury, Division of Taxation, dated within 30 Business Days before Closing
and stating that the Seller has no amount due or payable thereto;

 

24

--------------------------------------------------------------------------------

 

 

(i)     the Seller will have in its files, at its headquarters offices, a
Form I-9 that is validly and properly completed in accordance with Applicable
Law for each employee of the Seller with respect to whom such form is required
under Applicable Law. For each employee of the Seller whose social security
number (or purported social security number) appeared on any “no-match”
notification from the Social Security Administration, such employee or the
Seller will have resolved in accordance with Applicable Law each discrepancy or
non-compliance with Applicable Law with respect to such social security number
(or, if applicable, such purported social security number);

 

(j)     to the extent not already provided, a written Contract with the Seller,
each in accordance with all Applicable Law, that assigns to the Seller all
rights to all inventions, improvements, discoveries and information relating to
the Seller from each former and current Employee and each Person (including any
independent contractor) that has developed or is developing Intellectual
Property for the Business;

 

(k)     all documents necessary to sell, convey, transfer and assign to Buyer
each Permit required by the Business, dated the Closing Date, executed by the
Seller and any required Governmental Authority;

 

(l)     the Transition Services Agreement, dated the Closing Date and executed
by the Seller;

 

(m)     all other documents as Buyer may reasonably request to facilitate the
consummation of the transactions contemplated herein; and

 

(n)     all other documents and items required by this Agreement to be
delivered, or caused to be delivered, by the Seller or Company at Closing.

 

6.3     Closing Deliveries by Buyer. At Closing, Buyer will deliver, or cause to
be delivered, to the Seller (or as the Seller or this Agreement otherwise
directs), the following:

 

(a)     payment of the Initial Closing Purchase Price, pursuant to Article 2;

 

(b)     the Bill of Sale, executed by Buyer;

 

(c)     the Escrow Agreement, dated the Closing Date and executed by Buyer and
the Escrow Agent;

 

(d)     the Transition Services Agreement, dated the Closing Date and executed
by Buyer;

 

(e)     all other documents as the Seller may reasonably request to facilitate
the consummation of the transactions contemplated herein; and

 

(f)     all other documents and items required by this Agreement to be
delivered, or caused to be delivered, by Buyer at Closing.

 

ARTICLE 7
INDEMNIFICATION AND RESOLUTION OF CERTAIN DISPUTES

 

7.1     Indemnification by the Seller and Company. Subject to the other terms of
this Article 7, the Seller and Company, jointly and severally, will indemnify,
defend and hold harmless Buyer and each of Buyer’s Other Indemnified Persons
from and against all Losses arising out of, relating to or resulting from,
directly or indirectly, any:

 

25

--------------------------------------------------------------------------------

 

 

(a)     breach of any representation or warranty made by the Seller or Company
herein or in any Ancillary Document of the Seller or Company;

 

(b)     breach of any covenant or agreement of the Seller or Company herein or
in any Ancillary Document of the Seller or Company;

 

(c)     conduct of the Business or ownership, use, condition, possession or
operation of any of the Acquired Assets before Closing (but excluding any
Assumed Liability);

 

(d)     Liability of the Seller or Company that is not an Assumed Liability
(including any Liability that becomes or purportedly becomes a Liability of
Buyer or any of Buyer’s Other Indemnified Persons under any common law doctrine
of de facto merger, under any successor liability, under any Applicable Law or
under any similar doctrine, legal principle or requirement);

 

(e)     Excluded Asset;

 

(f)     failure of any Party, in connection with the transactions contemplated
herein, to comply with any Applicable Law relating to bulk sales or bulk
transfer or any Tax law, rule or regulation relating to the obligations of a
seller or buyer of assets in bulk transfer; or

 

(g)     Proceeding arising out of, relating to or resulting from any of the
foregoing.

 

7.2     Indemnification by Buyer. Subject to the other terms of this Article 7,
Buyer will indemnify, defend and hold harmless the Seller and Company and each
of the Seller’s and Company’s Other Indemnified Persons from and against all
Losses arising out of, relating to or resulting from, directly or indirectly,
any:

 

(a)     breach of any representation or warranty made by Buyer herein or in any
Ancillary Document of Buyer;

 

(b)     breach of any covenant or agreement of Buyer herein or in any Ancillary
Document of Buyer;

 

(c)     conduct of the Business by Buyer for any periods after the Closing Date;
or

 

(d)     Proceeding arising out of, relating to or resulting from any of the
foregoing.

 

7.3     Certain Limitations and Other Matters Regarding Claims.

 

(a)     Threshold on the Seller’s and Company’s Obligations. Neither the Seller
nor Company will have any obligation under Section 7.1(a) (or 7.1 (g) to the
extent incident to 7.1(a)), unless and until the aggregate amount of Losses for
which the Seller or Company is obligated thereunder exceeds $50,000.00 (the
“Threshold”); provided, however, that if such aggregate amount of Losses exceeds
the Threshold, then the Seller and Company will be obligated for all of such
Losses (including those equal to or less than the Threshold), subject to the
other terms of this Article 7.

 

(b)     Cap on the Seller’s and Company’s Obligations. The Seller’s and
Company’s obligations under Section 7.1(a) (or 7.1(g) to the extent incident to
7.1(a)), in the aggregate, will not exceed an amount equal to $1,150,000.00 (the
“Cap”), subject to the other terms of this Article 7.

 

(c)     Threshold on Buyer’s Obligations. Buyer will not have any obligation
under Section 7.2(a) (or 7.2(c) to the extent incident to 7.2(a)), unless and
until the aggregate amount of Losses for which Buyer is obligated thereunder
exceeds the Threshold; provided, however, that if such aggregate

 

26

--------------------------------------------------------------------------------

 

 

amount of Losses exceeds the Threshold, then Buyer will be obligated for all of
such Losses (including those equal to or less than the Threshold), subject to
the other terms of this Article 7.

 

(d)     Cap on Buyer’s Obligations. Buyer’s obligations under Section 7.2(a) (or
7.2(c) to the extent incident to 7.2(a)), in the aggregate, will not exceed an
amount equal to the Cap, subject to the other terms of this Article 7.

 

(e)     Certain Treatment of Special Representations. Notwithstanding the
foregoing terms of this Section 7.3, Section 7.3(a), 7.3(b), 7.3(c) or 7.3(d)
will not limit any Liability with respect to any Special Representation.
“Special Representation” means any representation or warranty (A) in Section 3.1
(Organization and Good Standing), 3.2 (Capitalization), 3.3 (Authority and
Authorization; Conflicts; Consents), 3.5 (Taxes), the second sentence of 3.9
(Certain Assets), 3.13 (Intellectual Property), 3.26 (Computer Systems), 4.1
(Organization and Good Standing) or 4.2 (Authority and Authorization; Conflicts;
Consents) or (B) that is fraudulently made.

 

(f)     Knowledge Not Limiting. No right or obligation under this Article 7 will
be waived or otherwise affected by any knowledge (of any form or type) of Buyer
or by any investigation, due diligence or verification by or on behalf of Buyer
at or before Closing. All representations, warranties, covenants and agreements
herein will be deemed material and relied upon by each Party, and none will be
waived by any failure to pursue any action or consummation of the transactions
contemplated herein, except to the extent stated herein.

 

(g)     Nature of the Seller’s and Company’s Obligations. The representations,
warranties, covenants and agreements, and all associated rights to
indemnification of the Seller and Company in this Agreement are joint and
several obligations.

 

7.4     Certain Survival Periods.

 

(a)     Survival of Representations and Warranties. Subject to Section 7.4(b),
each representation or warranty herein will survive the execution and delivery
of this Agreement and remain in full force and effect until the date that is 12
months after the Closing Date, at which time such representation or warranty
will expire and terminate and no indemnification obligation will be associated
therewith or based thereon, except that each Special Representation will survive
until all Liability hereunder relating thereto is barred by all applicable
statutes of limitation.

 

(b)     Survival of Representations and Warranties Until Final Determination.
Notwithstanding Section 7.4(a), for each claim for indemnification hereunder
regarding a representation or warranty that is made before expiration of such
representation or warranty, such claim and associated right to indemnification
(including any right to pursue such indemnification, including via any
Proceeding) will not terminate before final determination and satisfaction of
such claim.

 

(c)     Survival of Covenants and Agreements. Each covenant and agreement (i.e.,
other than representations and warranties) herein, and all associated rights to
indemnification, will survive Closing and will continue in full force thereafter
for a period of five years, subject to any applicable limitation stated herein.

 

7.5     Notice of Claims and Procedures.

 

(a)     Notice of Claims. A Party entitled to indemnification hereunder (the
“Claiming Party”) will give the Party obligated to provide such indemnification
(the “Indemnifying Party”) prompt notice of any claim, for which such Claiming
Party proposes to demand indemnification, (1) by a Person that is not a Party
nor an Other Indemnified Person (such a claim being a

 

27

--------------------------------------------------------------------------------

 

 

“Third-Party Claim” and such notice of such Third-Party Claim being the
“Initial Claim Notice”) or (2) that does not involve a Third-Party Claim, in
each case specifying the amount and nature of such claim (to the extent known).
Thereafter, the Claiming Party will give the Indemnifying Party, promptly after
the Claiming Party’s (or any of its applicable Other Indemnified Person’s)
receipt or delivery thereof, copies of all documents (including court papers)
received or delivered by the Claiming Party (or any such Other Indemnified
Person) relating to any such Third-Party Claim. The failure to promptly give
such notice or to promptly give such copies will not relieve the Indemnifying
Party of any Liability hereunder, except if the Indemnifying Party was
prejudiced thereby, but only to the extent that the Indemnifying Party
demonstrates that it was prejudiced thereby.

 

(b)     Access and Cooperation. Each Party will, and will cause its Other
Indemnified Persons to, cooperate and assist in all reasonable respects
regarding such Third-Party Claim, including by promptly making available to such
other Party (and its legal counsel and other professional advisers with a
reasonable need to know) all books and records of such Person relating to such
Third-Party Claim, subject to reasonable confidentiality precautions.

 

(c)     Defense and Participation Regarding Third-Party Claims. This
Section 7.5(c) relates only to Third-Party Claims.

 

(1)     Election to Conduct Defense. Promptly after receiving an Initial Claim
Notice under Section 7.5(a), the Indemnifying Party will have the option to
conduct the Defense of such Third-Party Claim, at the expense of the
Indemnifying Party, except if (A) the aggregate amount of the potential
obligations of the Claiming Party (or its Other Indemnified Persons) regarding
such Third-Party Claim exceeds the maximum obligations of the Indemnifying Party
under this Agreement regarding such Third-Party Claim, (B) it is reasonably
likely that such Third-Party Claim will adversely affect the Claiming Party (or
any of its Other Indemnified Persons), other than as a result of money damages,
or (C) the Indemnifying Party fails to provide the Claiming Party with evidence
reasonably satisfactory to the Claiming Party that the Indemnifying Party has
the financial resources to actively and diligently conduct the Defense of such
Third-Party Claim and fulfill the Indemnifying Party’s indemnification
obligations hereunder with respect thereto. To elect to conduct such Defense,
the Indemnifying Party must give written notice of such election to the Claiming
Party within 10 days (or within the shorter period, if any, during which a
Defense must be commenced for the preservation of rights) after the Claiming
Party gives the corresponding Initial Claim Notice to the Indemnifying Party
(otherwise, such right to conduct such Defense will be deemed waived). If the
Indemnifying Party validly makes such election, it will nonetheless lose such
right to conduct such Defense if it fails to continue to actively and diligently
conduct such Defense.

 

(2)     Conduct of Defense, Participation and Settlement. If the Indemnifying
Party conducts the Defense of such Third-Party Claim, then (A) the Claiming
Party may participate, at its own expense (except that the Indemnifying Party
will be responsible for the fees and expenses of the Claiming Party’s counsel
(but not more than one law firm per jurisdiction) if the Claiming Party
reasonably concludes that counsel to the Indemnifying Party has a conflict of
interest), in such Defense (including any Proceeding regarding such Third-Party
Claim) and will have the right to receive copies of all notices, pleadings or
other similar submissions regarding such Defense, (B) the Indemnifying Party
will keep the Claiming Party reasonably informed of all matters material to such
Defense and Third-Party Claim at all stages thereof, (C) the Claiming Party will
not (and will cause its Other Indemnified Persons not to) admit Liability with
respect to, or compromise or settle, such Third-Party Claim without the
Indemnifying Party’s prior written consent (which consent will not be
unreasonably withheld), (D) there will be no compromise or settlement of such
Third-Party Claim without the consent of the Claiming Party (which consent will
not be unreasonably withheld) and (E) the Indemnifying

 

28

--------------------------------------------------------------------------------

 

 

Party’s election to conduct the Defense of such Third-Party Claim will
conclusively establish the Indemnifying Party’s obligation to indemnify the
Claiming Party with respect to such Third-Party Claim hereunder.

 

(3)     Indemnifying Party Does Not Conduct Defense. If the Indemnifying Party
does not have the option to conduct the Defense of such Third-Party Claim or
does not validly elect such option or does not preserve such option (including
by failing to commence such Defense within 10 days following receipt of such
Initial Claim Notice or within the shorter period, if any, during which a
Defense must be commenced for the preservation of rights), then the Claiming
Party may conduct the Defense of such Third-Party Claim in any manner that the
Claiming Party reasonably deems appropriate, at the expense of the Indemnifying
Party (subject to the other limitations of this Article 7), and the Claiming
Party will have the right to compromise or settle such Third-Party Claim without
the consent of the Indemnifying Party.

 

7.6     Escrow. To secure the indemnification obligations of the Seller and
Company under this Agreement, the Escrow Amount will be deposited into an escrow
account (the “Escrow Account”) pursuant to Section 2.2(a) and the terms of an
Escrow Agreement in the form attached hereto in Exhibit 7.6 (the
“Escrow Agreement”). Disbursements from the Escrow Account will occur pursuant
to the terms of this Agreement and the Escrow Agreement. The Escrow Account will
not be the sole source of funds for such obligations and neither Buyer nor any
of Buyer’s Other Indemnified Persons are required to seek payment from the
Escrow Account before seeking payment from the Seller or Company.

 

7.7     Right of Set Off. Each of Buyer and Buyer’s Other Indemnified Persons
(each, a “Setting Off Party”) will have the right to set off and retain any
amount to which such Setting Off Party may be entitled from any other Party (the
“Owing Party”), including under this Agreement or any other Contract, against
any amount otherwise payable by such Setting Off Party to such Owing Party. In
addition, if a Setting Off Party has delivered notice of any claim or claims for
indemnification under this Agreement and final resolution (whether by consent,
order, judgment, decree, settlement, arbitration award or otherwise) and payment
in full of such claims has not occurred as of the due date of any payment under
Section 2.3, then such Setting Off Party shall have the right (but not the
obligation) to withhold out of such payment under Section 2.3 an amount equal to
such Setting Off Party’s good faith estimate of the amount of Losses anticipated
to be incurred with respect to such claims. After the final resolution and
payment in full of all such claims, Buyer will pay any remaining amounts owed to
the Seller under Section 2.3 (after setting off any amounts owed by the Seller
or Company as contemplated by this Section 7.7). The exercise of or failure to
exercise such right of set off will not constitute an election of remedies or
limit in any manner the enforcement of any other remedy that may be available to
a Party. Nothing in this Section 7.7 shall limit Buyer’s or any of Buyer’s Other
Indemnified Person’s right to proceed directly against the Seller or Company for
the collection of any Losses even before exercising their rights in this
Section 7.7.

 

ARTICLE 8
CERTAIN GENERAL TERMS AND OTHER AGREEMENTS

 

8.1     Notices. All notices or other communications required or permitted to be
given hereunder will be in writing and will be (a) delivered by hand, (b) sent
by United States registered or certified mail or (c) sent by nationally
recognized overnight delivery service for next Business Day delivery, in each
case as follows:

 

29

--------------------------------------------------------------------------------

 

 

(1)     if to the Seller or Company, to:

 

SWK Technologies, Inc.

120 Eagle Rock Avenue

Suite 330

East Hanover, New Jersey 07936

Attention: Chief Executive Officer

with a copy to:

 

Lucosky Brookman LLP

101 Wood Avenue South

5th Floor

Iselin, New Jersey 08830

Attention: Joseph M. Lucosky

(2)     if to Buyer, to:

 

SPS Commerce, Inc.

333 South Seventh Street

Suite 1000

Minneapolis, Minnesota 55402

Attention: Chief Executive Officer

with a copy to:

 

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Attention: Ryan R. Miske

 

Such notices or communications will be deemed given (A) if so delivered by hand,
when so delivered, (B) if so sent by mail, three Business Days after mailing, or
(C) if so sent by overnight delivery service, one Business Day after delivery to
such service. A Party may change the address to which such notices and other
communications are to be given by giving each other Party notice in the
foregoing manner.

 

8.2     Expenses. Except as is expressly stated otherwise herein, each Party
will bear its own costs and expenses incurred in connection with the
transactions contemplated herein.

 

8.3     Interpretation; Construction. In this Agreement:

 

(a)     the table of contents and headings are for convenience of reference only
and will not affect the meaning or interpretation of this Agreement;

 

(b)     the words “herein,” “hereunder,” “hereby” and similar words refer to
this Agreement as a whole (and not to the particular sentence, paragraph or
Section where they appear);

 

(c)     terms used in the plural include the singular, and vice versa, unless
the context clearly requires otherwise;

 

(d)     unless expressly stated herein to the contrary, reference to any
document means such document as amended or modified and as in effect from time
to time in accordance with the terms thereof;

 

(e)     unless expressly stated herein to the contrary, reference to any
Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and as in effect from time to time,
including any rule or regulation promulgated thereunder;

 

(f)     the words “including,” “include” and variations thereof are deemed to be
followed by the words “without limitation”;

 

(g)     “or” is used in the sense of “and/or”; “any” is used in the sense of
“any or all”; and “with respect to” any item includes the concept “of,” “under”
or “regarding” such item or any similar relationship regarding such item;

 

30

--------------------------------------------------------------------------------

 

 

(h)     unless expressly stated herein to the contrary, reference to a document,
including this Agreement, will be deemed to also refer to each annex, addendum,
exhibit, schedule or other attachment thereto;

 

(i)     unless expressly stated herein to the contrary, reference to an Article,
Section, Schedule or Exhibit is to an article, section, schedule or exhibit,
respectively, of this Agreement;

 

(j)     all dollar amounts are expressed in United States dollars and will be
paid in cash (unless expressly stated herein to the contrary) in United States
currency;

 

(k)     when calculating a period of time, the day that is the initial reference
day in calculating such period will be excluded and, if the last day of such
period is not a Business Day, such period will end on the next day that is a
Business Day;

 

(l)     with respect to all dates and time periods in or referred to in this
Agreement, time is of the essence; and

 

(m)     the Parties participated jointly in the negotiation and drafting of this
Agreement and the documents relating hereto, and each Party was (or had ample
opportunity to be) represented by legal counsel in connection with this
Agreement and such other documents and each Party and each Party’s counsel has
reviewed and revised (or had ample opportunity to review and revise) this
Agreement and such other documents; therefore, if an ambiguity or question of
intent or interpretation arises, then this Agreement and such other documents
will be construed as if drafted jointly by the Parties and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any of the terms hereof or thereof.

 

8.4     Parties in Interest; No Third-Party Beneficiaries. There is no
third-party beneficiary hereof and nothing in this Agreement (whether express or
implied) will or is intended to confer any right or remedy under or by reason of
this Agreement on any Person (including any employee), except each Party and
their respective permitted successors and assigns.

 

8.5     Governing Law. This Agreement will be construed and enforced in
accordance with the substantive laws of the State of Delaware without reference
to principles of conflicts of law.

 

8.6     Jurisdiction, Venue and Waiver of Jury Trial. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN THE STATE OF DELAWARE, IN ANY PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT and to the respective court to which an appeal of the
decisions of any such court may be taken, AND EACH PARTY AGREES NOT TO COMMENCE,
OR COOPERATE IN OR ENCOURAGE THE COMMENCEMENT OF, ANY SUCH PROCEEDING, EXCEPT IN
SUCH A COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE THEREIN OF SUCH A
PROCEEDING. EACH PARTY HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH
PROCEEDING WILL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY JURISDICTION BY SUIT ON
THE JUDGMENT OR BY ANY OTHER MANNER PROVIDED BY APPLICABLE LAW. Each Party
hereby expressly waives any right it may have to a jury trial in any SUCH
proceeding.

 

8.7     Entire Agreement; Amendment; Waiver. This Agreement, including the
Schedules and the Ancillary Documents, constitutes the entire Agreement between
the Parties pertaining to the subject matter herein and supersedes any prior
representation, warranty, covenant or agreement of any

 

31

--------------------------------------------------------------------------------

 

 

Party regarding such subject matter. No supplement, modification or amendment
hereof will be binding unless expressed as such and executed in writing by each
Party (except as contemplated in Section 8.9). Except to the extent as may
otherwise be stated herein, no waiver of any term hereof will be binding unless
expressed as such in a document executed by the Party making such waiver. No
waiver of any term hereof will be a waiver of any other term hereof, whether or
not similar, nor will any such waiver be a continuing waiver beyond its stated
terms. Except to the extent as may otherwise be stated herein, failure to
enforce strict compliance with any term hereof will not be a waiver of, or
estoppel with respect to, any existing or subsequent failure to comply.

 

8.8     Assignment; Binding Effect. Neither this Agreement nor any right or
obligation hereunder will be assigned, delegated or otherwise transferred (by
operation of law or otherwise) by any Party without the prior written consent of
each other Party (which consent will not be unreasonably withheld), except that
each Party will have the right to assign or otherwise transfer this Agreement or
any right hereunder or delegate any obligation hereunder to (a) a Person that
does all of the following: (1) acquires or otherwise succeeds to all or
substantially all of such Party’s business and assets; (2) assumes all of such
Party’s obligations hereunder or such Party’s obligations hereunder that arise
after such assignment, delegation or transfer; and (3) agrees to perform or
cause performance of all such assumed obligations when due; or (b) any of its
Affiliates; provided that no such assignment, delegation or transfer under
clause (a) or (b) above will relieve the assigning, delegating or transferring
Party of any obligation hereunder. This Agreement will be binding on and inure
to the benefit of the respective permitted successors and assigns of the
Parties. Any purported assignment, delegation or other transfer not permitted by
this Section 8.8 is void.

 

8.9     Severability; Blue-Pencil. The terms of this Agreement will, where
possible, be interpreted and enforced so as to sustain their legality and
enforceability, read as if they cover only the specific situation to which they
are being applied and enforced to the fullest extent permissible under
Applicable Law. If any term of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced
(including any term in Section 5.7), then all other terms of this Agreement will
nevertheless remain in full force and effect, and such term automatically will
be amended so that it is valid, legal and enforceable to the maximum extent
permitted by Applicable Law, but as close to the Parties’ original intent as is
permissible.

 

8.10     Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

8.11     Disclosure Schedules. Nothing in any Schedule will be adequate to
disclose an exception to a representation or warranty in this Agreement, unless
such Schedule identifies the specific representation or warranty to which it
applies. Additionally, the mere listing (or inclusion of a copy) of an item is
not adequate to disclose an exception or other response to a representation or
warranty in this Agreement, except to the extent such representation or warranty
only pertains to the existence of such item itself. Disclosure of any matter in
and Schedule shall not constitute an expression of a view that such matter is
material or is required to be disclosed pursuant to this Agreement. To the
extent that any representation or warranty set forth in this Agreement is
qualified by the materiality of the matter(s) to which the representation or
warranty relates, the inclusion of any matter in any Schedule does not
constitute a determination by the party delivering such disclosure that such
matter is material.

 

ARTICLE 9
CERTAIN DEFINITIONS

 

“Accounts Receivable” is defined in Section 1.1(a)(3).

 

“Acquired Assets” is defined in Section 1.1(a).

 

32

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person. For purposes of this definition,
“control,” “controlled by” and “under common control with,” as applied to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by Contract or otherwise.

 

“Agreement” is defined in the first paragraph of this Agreement.

 

“Ancillary Document” means the Escrow Agreement, the Transition Services
Agreement, the Bill of Sale and the Officer’s Certificate.

 

“Annual Financial Statements” is defined in Section 3.4(a)(1).

 

“Applicable Law” means any applicable provision of any constitution, treaty,
statute, law (including the common law), rule, regulation, ordinance, code or
order enacted, adopted, issued or promulgated by any Governmental Authority.

 

“Arbitrator” is defined in Section 2.3(c).

 

“Assumed Contract” is defined in Section 1.1(a)(4).

 

“Assumed Liability” is defined in Section 1.1(c).

 

“Bill of Sale” is defined in Section 6.2(a).

 

“Business” is defined in the Recitals.

 

“Business Day” means any day, other than a Saturday or Sunday and other than a
day that banks in the State of Delaware are generally authorized or required by
Applicable Law to be closed.

 

“Buyer” is defined in the first paragraph of this Agreement.

 

“Cap” is defined in Section 7.3(b).

 

“Claiming Party” is defined in Section 7.5(a).

 

“Closing” is defined in Section 6.1.

 

“Closing Date” is defined in Section 6.1.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, or similar Law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” is defined in the first paragraph of this Agreement.

 

“Computer System” is defined in Section 3.26(a).

 

“Confidentiality Agreement” is defined in Section 5.3(a).

 

“Consent” is defined in Section 3.3(c).

 

33

--------------------------------------------------------------------------------

 

 

“Contract” means any contract, agreement, purchase order, warranty or guarantee,
license, use agreement, lease (whether for real estate, a capital lease, an
operating lease or other), instrument or note, in each case that creates a
legally binding obligation, and in each case whether oral or written.

 

“Defense” means legal defense (which may include related counterclaims)
reasonably conducted by reputable legal counsel of good standing selected with
the written consent of the Claiming Party (which consent will not be
unreasonably withheld).

 

“Effective Time” is defined in Section 6.1.

 

“Employee Plan” means any “employee benefit plan” (as such term is defined in
section 3(3) of ERISA) and any other pension, profit sharing, retirement,
employee stock ownership, stock purchase, stock option or other equity-based
program, bonus, incentive compensation, executive compensation or deferred
compensation plan; any life, health, dental, accident or disability plan; any
workers’ compensation or other insurance plan; any severance or separation plan;
vacation, paid time off, sick leave or other paid time off programs; any fringe
benefit and any other employee benefit plan, practice, policy or arrangement of
any kind, in the case of each of the foregoing, whether written or oral,
maintained or contributed to by the Seller or any of its ERISA Affiliates on or
before the Closing Date for the benefit of (or under which Company or any of its
ERISA Affiliates has any obligation, whether absolute or contingent, to,
including any obligation to pay or fund such benefits) any current or former
officers, directors, governors, managers, stockholders, members or employees or
similar individuals (including any beneficiary or dependent of such individual)
of the Seller or any of its ERISA Affiliates.

 

“Encumbrance” means any mortgage, claim, pledge, security interest, charge,
lien, option or other right to purchase, restriction or reservation or any other
encumbrance whatsoever.

 

“Enforcement Limitation” means any applicable bankruptcy, reorganization,
insolvency, moratorium or other similar Applicable Law affecting creditors’
rights generally and principles governing the availability of equitable
remedies.

 

“Environmental Law” means any applicable federal, state or local law or other
legal requirement relating to pollution or protection of the environment,
including any law relating to any emission, discharge, release or possible
release of any pollutant, contaminant, hazardous or toxic material, substance or
waste into air, surface water, groundwater or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any pollutant, contaminant or hazardous or toxic
material, substance or waste.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any (if any) corporation, trade or business (whether or
not incorporated) that at any time before Closing is under common control with
the Seller pursuant to section 414(b) and (c) of the Code or Section 4001(a) of
ERISA.

 

“Escrow Account” is defined in Section 7.6.

 

“Escrow Agent” means Wells Fargo Bank, National Association.

 

“Escrow Agreement” is defined in Section 7.6.

 

“Escrow Amount” is defined in Section 2.2(a).

 

“Excluded Assets” is defined in Section 1.1(b).

 

34

--------------------------------------------------------------------------------

 

 

“Excluded Liability” is defined in Section 1.1(d).

 

“Final Net Working Capital” is defined in Section 2.3(a).

 

“Financial Statements” is defined in Section 3.4(a)(2).

 

“Foreign Official” is defined in Section 3.25.

 

“GAAP” means generally accepted United States accounting principles.

 

“Governmental Authority” means any: (a) nation, state, county, city, district or
other similar jurisdiction of any nature; (b) federal, state, local or foreign
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, commission, bureau, instrumentality,
department, official, entity, court or tribunal); (d) multi-national
organization or body; or (e) body or other Person entitled by Applicable Law (or
by Contract with the Parties) to exercise any arbitrative, administrative,
executive, judicial, legislative, police, regulatory or Taxing authority or
power.

 

“Income Tax” means any Tax (other than sales, use, stamp, duty, value-added,
business, goods and services, property, transfer, recording, documentary,
conveyancing or similar Tax) based upon or measured by gross or net receipts of
gross or net income (including any Tax in the nature of minimum taxes, tax
preference items and alternative minimum taxes) and including any Liability
arising pursuant to the application of Treasury Regulation section 1.1502-6 or
any similar provision of any Applicable Law regarding any Tax.

 

“Indebtedness” means any obligation or other Liability under or for any of the
following (excluding any trade payable incurred in the Ordinary Course of
Business of the Seller): (a) indebtedness for borrowed money (including if
guaranteed or for which a Person is otherwise liable or responsible, including
an obligation to assume indebtedness); (b) obligation evidenced by a note, bond,
debenture or similar instrument (including a letter of credit) (c) surety bond;
(d) swap or hedging Contract; (e) capital lease; (f) banker acceptance;
(g) purchase money mortgage, indenture, deed of trust or other purchase money
lien or conditional sale or other title retention agreement; (h) indebtedness
secured by any mortgage, indenture or deed of trust upon any asset; or
(i) interest, fee or other expense regarding any of the foregoing.

 

“Indemnifying Party” is defined in Section 7.5(a).

 

“Initial Claim Notice” is defined in Section 7.5(a).

 

“Initial Closing Purchase Price” is defined in Section 2.1.

 

“Insurance Policy” is defined in Section 3.14.

 

“Intellectual Property” means, in any jurisdiction in the world, any:
(a) invention (whether patentable or unpatentable and whether or not reduced to
practice) or improvement thereto, patent, patent application or patent
disclosure, together with any reissuance, continuation, continuation-in-part,
revision. extension or reexamination thereof; (b) trademark, service mark, trade
dress, logo, slogan, trade name, entity name, internet domain name or right in
any telephone number, together with any translation, adaptation, derivation or
combination thereof (and including any goodwill associated therewith);
(c) copyrightable work or copyright; (d) mask work; (e) trade secret or
confidential business information (including any idea, research or development,
know-how, formula, composition, manufacturing or production process or
technique, technical data, design, drawing, specification, customer or supplier
list,

 

35

--------------------------------------------------------------------------------

 

 

pricing or cost information or business or marketing plan or proposal);
(f) computer software (including source code, executable code, data, database or
related documentation); (g) advertising or promotional material; (h) other
proprietary right or other intangible asset; (i) copy or tangible embodiment of
any of the foregoing (in whatever form or medium); or (j) application,
registration or renewal regarding any of the foregoing.

 

“Interim Financial Statements” is defined in Section 3.4(a)(2).

 

“IRS” means the United States’ Internal Revenue Service.

 

“Knowledge” means, (a) with respect to an individual, the actual knowledge of
such individual and what such individual should have known after a reasonable
investigation; and (b) with respect to a Person other than an individual, the
actual knowledge of any individual who is serving as a director or officer (or
similar executive) of such Person and what any such individual should have known
after a reasonable investigation.

 

“Liability” means any liability or obligation of any kind or nature (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, or due or to become due).

 

“Loss” means any claim, demand, loss, fine, interest, penalty, assessment, cost
or expense (including reasonable attorneys’ fees or expenses), damage or any
other Liability.

 

“Major Contract” is defined in Section 3.8(a).

 

“Malicious Instructions” is defined in Section 3.26(b).

 

“Material Adverse Effect” means, with respect to any business or Person (as
applicable), any incident, condition, change, effect or circumstance that,
individually or when taken together with all such incidents, conditions,
changes, effects or circumstances in the aggregate, (a) has had or would
reasonably be expected to have a material adverse effect on such business or on
the business, operations, condition (financial or otherwise), properties,
Liabilities, results of operations or prospects of such Person and its
Subsidiaries, or any of them taken individually (other than (1) changes in
economic conditions generally in the United States or (2) conditions generally
affecting any of the industries in which such business or such Person
participates; provided that with respect to clauses (1) and (2), the changes or
conditions do not have a materially disproportionate effect (relative to other
participants in such industries)) or (b) materially and adversely affects the
ability of the Seller or Company to consummate the transactions contemplated
herein.

 

“Net Working Capital” is defined in Section 2.3(h).

 

“Non-Compete Period” is defined in Section 5.7(a).

 

“Notice of Disagreement” is defined in Section 2.3(b).

 

“Officer’s Certificate” is defined in Section 6.2(c).

 

“Order” means any order, writ, injunction, decree, judgment, award or
determination of or from, or Contract with, any Governmental Authority or
similar binding decision of any arbitration (or similar Proceeding).

 

“Ordinary Course of Business” means, with respect to a Person, the ordinary and
usual course of normal day-to-day operations of such Person, consistent with
such Person’s past practice.

 

36

--------------------------------------------------------------------------------

 

 

“Organizational Document” means, for any Person: (a) the articles or certificate
of incorporation, formation or organization (as applicable) and the by-laws or
similar governing document of such Person; (b) any limited liability company
agreement, partnership agreement, operating agreement, stockholder agreement,
voting agreement, voting trust agreement or similar document of or regarding
such Person; (c) any other charter or similar document adopted or filed in
connection with the incorporation, formation, organization or governance of such
Person; (d) any Contract regarding the governance of such Person or the
relations among any of its equity holders with respect to such Person; or
(e) any amendment to any of the foregoing.

 

“Other Indemnified Person” means, for any Person, such Person’s Affiliates and
each of such Person’s and each of such Affiliate’s stockholders, officers,
directors, partners, members, governors, managers, and permitted successors and
assigns.

 

“Party” means Buyer, the Seller and Company.

 

“Payoff Letter” is defined in Section 6.2(e).

 

“Permit” means any license, permit, registration or similar authorization from a
Governmental Authority.

 

“Permitted Encumbrance” means any: (a) Encumbrance for any Tax, assessment or
other governmental charge that is not yet due and payable or that may thereafter
be paid without penalty; or (b) mechanic’s, materialmen’s, landlord’s or similar
Encumbrance arising or incurred in the Ordinary Course of Business of the
applicable Person that secures any amount that is not overdue.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trustee or trust, joint venture,
unincorporated organization or any other business entity or association or any
Government Authority.

 

“Proceeding” means any action, arbitration, audit, examination, claim, demand,
grievance, complaint, hearing, inquiry, investigation, litigation, proceeding or
suit (whether civil, criminal or administrative), in each case that is
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.

 

“Proprietary Information Technology System” is defined in Section 3.26(a).

 

“Prorated Item” is defined in Section 2.3(i).

 

“Purchase Price” is defined in Section 2.1.

 

“Records” means books, records, manuals or other materials or similar
information (including customer records, personnel or payroll records,
accounting or Tax records, purchase or sale records, price lists,
correspondence, quality control records or research or development files).

 

“Restricted Person” is defined in Section 3.18.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Seller” is defined in the first paragraph of this Agreement.

 

“Special Representation” is defined in Section 7.3(e).

 

“Statement” is defined in Section 2.3(a).

 

37

--------------------------------------------------------------------------------

 

 

“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or other interests, having by their terms
ordinary voting power to elect a majority of the board of directors of such
other Person (or others performing similar functions with respect to such other
Person), is directly or indirectly owned or controlled by such first Person or
by any one or more of such first Person’s Subsidiaries.

 

“Target Net Working Capital” is defined in Section 2.3(g).

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under section 59A of the Code),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, including any interest, fine,
penalty or similar addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax Liability of
any other Person.

 

“Tax Return” means any return, declaration, report, filing, claim for refund or
information return or statement relating to any Tax, including any schedule or
attachment thereto and including any amendment thereof.

 

“Third-Party Claim” is defined in Section 7.5(a).

 

“Threatened” means, with respect to any matter, that a demand, notice or
statement has been made or given, in writing, that such matter is being or will
be, or that circumstances exist that would lead a reasonably prudent Person to
conclude that such matter could be asserted, commenced, taken or otherwise
pursued, including if conditioned upon certain events occurring or not
occurring.

 

“Threshold” is defined in Section 7.3(a).

 

“Transaction Confidentiality Agreement” is defined in Section 5.3(d).

 

“Transfer Tax” means any sales, use, value-added, business, goods and services,
transfer (including any stamp duty or other similar tax chargeable in respect of
any instrument transferring property, including motor vehicles), documentary,
conveyancing or similar tax or expense or any recording fee, in each case that
is imposed as a result of any transaction contemplated herein, together with any
penalty, interest and addition to any such item with respect to such item.

 

“Transferred Employee” is defined in Section 5.4(c).

 

“Transition Services Agreement” means the Transition Services Agreement entered
into by and between the Parties as of the date hereof.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended.

 

*     *     *     *     *

 

 

 

38

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Party has executed this Asset Purchase Agreement
effective as of the date first written above.

 

 

SELLER:

 

SWK TECHNOLOGIES, INC.

 

 

 

By:                                             

Name: Mark Meller

Title: Chief Executive Officer

 

 

BUYER:

 

SPS COMMERCE, INC.

 

 

 

By:                                             

Name: Archie C. Black

Title: President and Chief Executive Officer

 

COMPANY:

 

SILVERSUN TECHNOLOGIES, INC.

 

 

 

By:                                             

Name: Mark Meller

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Asset Purchase Agreement

 

 

 